 



Exhibit 10.1
Published CUSIP Number: [                    ]
Revolving Credit CUSIP Number: [                    ]

 
$450,000,000
CREDIT AGREEMENT
dated as of December 21, 2007
by and among
CORRECTIONS CORPORATION OF AMERICA,
as Borrower,
the Lenders referred to herein,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and Issuing Lender
and
BANC OF AMERICA SECURITIES LLC,
as Sole Book Manager
BANC OF AMERICA SECURITIES LLC and WACHOVIA CAPITAL MARKETS, LLC
as Joint Lead Arrangers
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A., HSBC BANK USA and SUNTRUST BANK
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS     1    
 
  SECTION 1.1   Definitions     1  
 
  SECTION 1.2   Other Definitions and Provisions     29  
 
  SECTION 1.3   Accounting Terms     30  
 
  SECTION 1.4   UCC Terms     30  
 
  SECTION 1.5   Rounding     30  
 
  SECTION 1.6   References to Agreement and Laws     30  
 
  SECTION 1.7   Times of Day     30  
 
  SECTION 1.8   Letter of Credit Amounts     30  
 
  SECTION 1.9   Consolidation of Variable Interest Entities     31  
 
                ARTICLE II REVOLVING CREDIT FACILITY     31    
 
  SECTION 2.1   Revolving Credit Loans     31  
 
  SECTION 2.2   Swingline Loans     31  
 
  SECTION 2.3   Procedure for Advances of Revolving Credit Loans and Swingline
Loans     33  
 
  SECTION 2.4   Repayment and Prepayment of Revolving Credit and Swingline Loans
    33  
 
  SECTION 2.5   Permanent Reduction of the Revolving Credit Commitment     34  
 
  SECTION 2.6   Termination of Revolving Credit Facility     35  
 
  SECTION 2.7   Increase in Revolving Credit Facility     35  
 
  SECTION 2.8   Incremental Term Loans     37  
 
                ARTICLE III LETTER OF CREDIT FACILITY     39    
 
  SECTION 3.1   L/C Commitment     39  
 
  SECTION 3.2   Procedure for Issuance of Letters of Credit     40  
 
  SECTION 3.3   Commissions and Other Charges     40  
 
  SECTION 3.4   L/C Participations     41  
 
  SECTION 3.5   Reimbursement Obligation of the Borrower     42  
 
  SECTION 3.6   Obligations Absolute     43  
 
  SECTION 3.7   Effect of Letter of Credit Application     43  
 
  SECTION 3.8   Appointment and Duties of Additional Issuing Lenders     43  
 
                ARTICLE IV GENERAL LOAN PROVISIONS     44  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 4.1   Interest     44  
 
  SECTION 4.2   Notice and Manner of Conversion or Continuation of Loans     45
 
 
  SECTION 4.3   Fees     46  
 
  SECTION 4.4   Manner of Payment     46  
 
  SECTION 4.5   Evidence of Indebtedness     47  
 
  SECTION 4.6   Adjustments     47  
 
  SECTION 4.7   Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent     48  
 
  SECTION 4.8   Changed Circumstances     49  
 
  SECTION 4.9   Indemnity     49  
 
  SECTION 4.10   Increased Costs     50  
 
  SECTION 4.11   Taxes     51  
 
  SECTION 4.12   Mitigation Obligations; Replacement of Lenders     53  
 
  SECTION 4.13   Security     54  
 
                ARTICLE V CONDITIONS OF CLOSING AND BORROWING     55    
 
  SECTION 5.1   Conditions to Closing and Initial Extensions of Credit     55  
 
  SECTION 5.2   Conditions to All Extensions of Credit     58  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER     59
   
 
  SECTION 6.1   Representations and Warranties     59  
 
  SECTION 6.2   Survival of Representations and Warranties, Etc     66  
 
                ARTICLE VII FINANCIAL INFORMATION AND NOTICES     66    
 
  SECTION 7.1   Financial Statements and Projections     66  
 
  SECTION 7.2   Officer’s Compliance Certificate     68  
 
  SECTION 7.3   Accountants’ Certificate     68  
 
  SECTION 7.4   Other Reports     68  
 
  SECTION 7.5   Notice of Litigation and Other Matters     68  
 
  SECTION 7.6   Accuracy of Information     69  
 
  SECTION 7.7   Posting of Borrower Materials     69  
 
                ARTICLE VIII AFFIRMATIVE COVENANTS     70    
 
  SECTION 8.1   Preservation of Corporate Existence and Related Matters     70  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 8.2   Maintenance of Property     70  
 
  SECTION 8.3   Insurance     70  
 
  SECTION 8.4   Accounting Methods and Financial Records     70  
 
  SECTION 8.5   Payment and Performance of Obligations     71  
 
  SECTION 8.6   Compliance With Laws and Approvals     71  
 
  SECTION 8.7   Environmental Laws     71  
 
  SECTION 8.8   Compliance with ERISA     71  
 
  SECTION 8.9   Compliance With Agreements     72  
 
  SECTION 8.10   Visits and Inspections     72  
 
  SECTION 8.11   Additional Subsidiaries     72  
 
  SECTION 8.12   Designation of Restricted and Unrestricted Subsidiaries     73
 
 
  SECTION 8.13   Use of Proceeds     74  
 
  SECTION 8.14   Further Assurances     74  
 
                ARTICLE IX FINANCIAL COVENANTS     74    
 
  SECTION 9.1   Consolidated Total Leverage Ratio     74  
 
  SECTION 9.2   Consolidated Secured Leverage Ratio     75  
 
  SECTION 9.3   Interest Coverage Ratio     75  
 
                ARTICLE X NEGATIVE COVENANTS     75    
 
  SECTION 10.1   Limitations on Indebtedness     75  
 
  SECTION 10.2   Limitations on Liens     77  
 
  SECTION 10.3   Limitations on Mergers and Liquidation     79  
 
  SECTION 10.4   Limitations on Asset Dispositions     79  
 
  SECTION 10.5   Restricted Payments     82  
 
  SECTION 10.6   Limitations on Exchange and Issuance of Disqualified Stock    
86  
 
  SECTION 10.7   Transactions with Affiliates     86  
 
  SECTION 10.8   Certain Accounting Changes; Organizational Documents     87  
 
  SECTION 10.9   Amendments; Payments and Prepayments of Material Indebtedness  
  87  
 
  SECTION 10.10   Restrictive Agreements     87  
 
  SECTION 10.11   Nature of Business     88  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 10.12   Impairment of Security Interests     88  
 
  SECTION 10.13   Use of Proceeds     88  
 
                ARTICLE XI DEFAULT AND REMEDIES     88    
 
  SECTION 11.1   Events of Default     88  
 
  SECTION 11.2   Remedies     90  
 
  SECTION 11.3   Rights and Remedies Cumulative; Non-Waiver; etc     91  
 
  SECTION 11.4   Crediting of Payments and Proceeds     91  
 
  SECTION 11.5   Administrative Agent May File Proofs of Claim     92  
 
                ARTICLE XII THE ADMINISTRATIVE AGENT     93    
 
  SECTION 12.1   Appointment and Authority     93  
 
  SECTION 12.2   Rights as a Lender     93  
 
  SECTION 12.3   Exculpatory Provisions     93  
 
  SECTION 12.4   Reliance by the Administrative Agent     94  
 
  SECTION 12.5   Delegation of Duties     94  
 
  SECTION 12.6   Resignation of Administrative Agent     95  
 
  SECTION 12.7   Non-Reliance on Administrative Agent and Other Lenders     96  
 
  SECTION 12.8   No Other Duties, etc     96  
 
  SECTION 12.9   Collateral and Guaranty Matters     96  
 
                ARTICLE XIII MISCELLANEOUS     97    
 
  SECTION 13.1   Notices     97  
 
  SECTION 13.2   Amendments, Waivers and Consents     98  
 
  SECTION 13.3   Expenses; Indemnity     100  
 
  SECTION 13.4   Right of Set-off     102  
 
  SECTION 13.5   Governing Law     102  
 
  SECTION 13.6   Waiver of Jury Trial     103  
 
  SECTION 13.7   Reversal of Payments     103  
 
  SECTION 13.8   Injunctive Relief; Punitive Damages     103  
 
  SECTION 13.9   Accounting Matters     104  
 
  SECTION 13.10   Successors and Assigns; Participations     104  
 
  SECTION 13.11   Confidentiality     108  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 13.12   Performance of Duties     109  
 
  SECTION 13.13   All Powers Coupled with Interest     109  
 
  SECTION 13.14   Survival of Indemnities     109  
 
  SECTION 13.15   Titles and Captions     109  
 
  SECTION 13.16   Severability of Provisions     109  
 
  SECTION 13.17   Counterparts     109  
 
  SECTION 13.18   Integration     109  
 
  SECTION 13.19   Term of Agreement     110  
 
  SECTION 13.20   Advice of Counsel, No Strict Construction     110  
 
  SECTION 13.21   No Advisory or Fiduciary Responsibility     110  
 
  SECTION 13.22   USA Patriot Act     111  
 
  SECTION 13.23   Inconsistencies with Other Documents; Independent Effect of
Covenants     111  

-v- 



--------------------------------------------------------------------------------



 



          EXHIBITS        
 
       
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Swingline Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Notice of Account Designation
Exhibit D
  -   Form of Notice of Prepayment
Exhibit E
  -   Form of Notice of Conversion/Continuation
Exhibit F
  -   Form of Officer’s Compliance Certificate
Exhibit G
  -   Form of Assignment and Assumption
Exhibit H
  -   Form of Subsidiary Guaranty Agreement
Exhibit I
  -   Form of Collateral Agreement

          SCHEDULES        
 
       
Schedule 1.1(a)     
  -   Existing Letters of Credit
Schedule 1.1(b)
  -   Existing Loans, Advances and Investments
Schedule 1.1(c)
  -   Book Value of Designated Assets
Schedule 6.1(a)
  -   Jurisdictions of Organization and Qualification
Schedule 6.1(b)
  -   Subsidiaries and Capitalization
Schedule 6.1(i)
  -   ERISA Plans
Schedule 6.1(1)
  -   Material Indebtedness
Schedule 6.1(m)
  -   Labor and Collective Bargaining Agreements
Schedule 6.1(u)
  -   Litigation
Schedule 10.2
  -   Existing Liens
Schedule 10.7
  -   Transactions with Affiliates

vi 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of December 21, 2007, by and among CORRECTIONS
CORPORATION OF AMERICA, a Maryland corporation (the “Borrower”), the lenders who
are or may become a party to this Agreement (collectively, the “Lenders”) and
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
for the Lenders.
STATEMENT OF PURPOSE
     The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Additional Issuing Lenders” means up to two (2) Revolving Credit Lenders
designated by the Borrower as additional issuers of Letters of Credit pursuant
to Section 3.8.
     “Administrative Agent” means Bank of America, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 12.6.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 13.1(c).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of such Person) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. As used in this definition, the
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
     “Agecroft” means Agecroft Prison Management Limited, incorporated in
England and Wales.
     “Agecroft Note” means the Subordinated Loan Agreement among Agecroft, the
Borrower and Sodexho Alliance S.A., dated July 6, 1998, as amended, in the
aggregate principal amount of £6,309,000.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means the corresponding percentages per annum as set
forth below based on the Consolidated Total Leverage Ratio:

                              Pricing       Commitment           Base Level  
Consolidated Total Leverage Ratio   Fee   LIBOR Rate +   Rate +
I
  Greater than or equal to 4.50 to 1.00     0.300 %     1.500 %     0.500 %
 
                           
II
  Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00     0.250 %
    1.250 %     0.250 %
 
                           
III
  Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00     0.200 %  
  1.000 %     0.000 %
 
                           
IV
  Less than 3.50 to 1.00     0.150 %     0.750 %     0.000 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level IV until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 7.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.
     “Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means each of BAS and WCM, in their capacity as joint lead
arrangers.

2



--------------------------------------------------------------------------------



 



     “Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include any Equity Issuance.
     “Asset Lien Value” means, with respect to a Lien on assets of the Borrower
and its Restricted Subsidiaries, the greater of (a) the fair market value of the
asset(s) subject to such Lien based on recent appraisals delivered to and
reasonably acceptable to the Administrative Agent and (b) the net book value of
such asset(s), in each case determined at the time such Lien is created.
     “Asset Swap” means an exchange of assets other than cash, Cash Equivalents
or Capital Stock of the Borrower or any Subsidiary by the Borrower or a
Restricted Subsidiary of the Borrower for (a) one or more Permitted Businesses,
(b) a controlling equity interest in any Person whose assets consist primarily
of one or more Permitted Businesses and/or (c) one or more real estate
properties.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear as
a liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.
     “Auction Rate Securities” means any debt instruments with a long-term
nominal maturity for which the interest rate is reset through a “dutch auction”
process with interest on such Auction Rate Securities being paid at the end of
each such auction period; provided, however, that such Auction Rate Securities
shall have, at the time of purchase, one of the two highest rating categories
obtainable from either Moody’s or S&P.
     “Audited Financial Statements” means the audited Consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2006, and the related Consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Bank of America” means Bank of America, N.A., a national banking
association, and its successors.
     “BAS” means Banc of America Securities LLC, and its successors.

3



--------------------------------------------------------------------------------



 



     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the sum of the Federal Funds Rate plus 1/2 of 1%; each change in the Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Prime Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).
     “Borrower” has the meaning assigned thereto in the introductory paragraph
hereof
     “Borrower Materials” has the meaning assigned thereto in Section 7.7.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Chicago, Illinois and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
     “Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
     “Capital Lease” means any lease of any property by the Borrower or any of
its Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.
     “Capital Stock” (a) in the case of a corporation, capital stock, (b) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Equivalent” means: (a) Dollars; (b) Government Securities having
maturities of not more than one year from the date of acquisition; (c) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of twelve months or less
from the date of acquisition; (d) Auction Rate Securities; (e) certificates of
deposit and eurodollar time deposits with maturities of six months or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding one
year and overnight bank deposits, in each case, with any Lender party to this
Agreement or with any domestic commercial bank having capital and surplus in
excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better; (f)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause
(e) above; (g) commercial paper having the highest rating obtainable from
Moody’s or S&P and in each case maturing within one year after the date of
acquisition; and (h) money market funds at least 90%

4



--------------------------------------------------------------------------------



 



of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (g) of this definition.
     “Change in Control” means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended), shall obtain ownership or control
in one or more series of transactions of more than thirty percent (30%) of the
outstanding common stock or thirty percent (30%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) there shall have occurred under any indenture, contract or
agreement evidencing any Material Indebtedness (including, without limitation,
any Senior Unsecured Notes) any “change in control” or similar event (as set
forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein or (c) a majority of the
members of the board of directors of the Borrower cease to be Continuing
Directors.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following, as applicable: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in a manner acceptable to the Administrative Agent, in its sole discretion.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     “Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent for the
benefit of itself and the Lenders, substantially in the form of Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
     “Consolidated EBITDA” means, for any period, the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary loss plus any net loss realized by the Borrower or
any of its Restricted Subsidiaries in connection with an Asset Disposition, to
the extent such losses were deducted in computing such Consolidated Net Income,
plus (b) provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income, plus
(c) Consolidated Interest Expense for such period, whether paid or accrued and
whether or not capitalized, to the extent

5



--------------------------------------------------------------------------------



 



that any such expense was deducted in computing such Consolidated Net Income,
plus (d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income, minus (e) non-cash items
increasing such Consolidated Net Income for such period, other than the accrual
of revenue in the ordinary course of business, in each case, on a Consolidated
basis and determined in accordance with GAAP. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any Permitted Acquisitions (if accounted for as a
merger or consolidation) and any Asset Dispositions (excluding any Asset
Disposition for an aggregate consideration of $10,000,000 or less) closed during
such period, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any Permitted Acquisitions
and any Asset Dispositions closed during such period calculated on a basis
consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.
     “Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio
of Consolidated EBITDA for such period to the Consolidated Fixed Charges for
such period. In the event that the Borrower or any of its Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases or redeems any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Consolidated Fixed Charge Coverage Ratio is being
calculated and on or prior to the date as of which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made (the “Consolidated Fixed
Charges Calculation Date”), then the Consolidated Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.
     In addition, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio: (i) acquisitions that have been made by the Borrower or any of
its Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the
Consolidated Fixed Charges Calculation Date shall be given pro forma effect as
if they had occurred on the first day of the four-quarter reference period,
(ii) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, and
(iii) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges will not be obligations of the Borrower or any of its Restricted
Subsidiaries following the Consolidated Fixed Charges Calculation Date.

6



--------------------------------------------------------------------------------



 



     For purposes of making the computations referred to above, the pro forma
change in Consolidated EBITDA projected by the Borrower in good faith as a
result of reasonably identifiable and factually supportable cost savings and
costs, as the case may be, expected to be realized during the consecutive
four-quarter period commencing after an acquisition or similar transaction (the
“Savings Period”) will be included in such calculation for any reference period
that includes any of the Savings Period; provided that any such pro forma change
to such Consolidated EBITDA will be without duplication for cost savings and
costs actually realized and already included in such Consolidated EBITDA. If
since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) will have made any Investment,
acquisition, disposition, merger or consolidation or discontinued operations
that would have required adjustment pursuant to this definition, then the
Consolidated Fixed Charge Coverage Ratio will be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
merger, consolidation or discontinued operation had occurred at the beginning of
the applicable four-quarter period.
     “Consolidated Fixed Charges” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Restricted Subsidiaries in accordance with GAAP:
(a) Consolidated Interest Expense, whether paid or accrued, excluding
amortization of debt issuance costs and original issue discount and other
non-cash interest payments, plus, (b) the consolidated interest that was
capitalized during such period, plus, (c) any interest expense on Indebtedness
of another Person that is a Guaranty Obligation of the Borrower or one of its
Restricted Subsidiaries or secured by a Lien on assets of the Borrower or one of
its Restricted Subsidiaries, whether or not such Guaranty Obligation or Lien is
called upon, plus, (d) the product of (i) all dividends, whether paid or accrued
and whether or not in cash, on any series of preferred stock, other than
(1) dividends on Capital Stock payable in Capital Stock of the Borrower (other
than Disqualified Stock) or (2) dividends to the Borrower or a Restricted
Subsidiary of the Borrower, times (ii) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state and local effective cash tax rate of the Borrower, expressed as a decimal.
     “Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its Restricted
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.
     “Consolidated Net Income” means, with respect to the Borrower and its
Restricted Subsidiaries, for any period, the aggregate of the Net Income of the
Borrower and its Restricted Subsidiaries for such period, on a Consolidated
basis, determined in accordance with GAAP; provided that: (a) the Net Income
(but not loss) of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to the Borrower
or a Restricted Subsidiary, (b) the Net Income of any Restricted Subsidiary will
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its

7



--------------------------------------------------------------------------------



 



charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the cumulative effect of a change in accounting principles
will be excluded, and (d) the Net Income or loss of any Unrestricted Subsidiary
will be excluded, whether or not distributed to the Borrower or one of its
Subsidiaries.
     “Consolidated Secured Debt” means as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subs that is secured by a Lien on any asset or property of the
Borrower or any of its Restricted Subsidiaries.
     “Consolidated Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Debt as of such date to
(b) Consolidated EBITDA for the most recently ended period of four
(4) consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 7.1 ending on or immediately prior to such date.
     “Consolidated Tangible Assets” means the total assets, less goodwill and
other intangibles, shown on the Borrower’s most recent Consolidated balance
sheet, determined on a Consolidated basis in accordance with GAAP less all
write-ups (other than write-ups in connection with acquisitions) subsequent to
the Closing Date in the book value of any asset (except any such intangible
assets) owned by the Borrower or any of its Restricted Subsidiaries.
     “Consolidated Total Indebtedness” means, as of any date of determination
with respect to the Borrower and its Restricted Subsidiaries on a Consolidated
basis without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the most recently ended period of four
(4) consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 7.1 ending on or immediately prior to such date.
     “Continuing Directors” means, as of any date of determination, any member
of the board of directors of the Borrower who (i) was a member of such board of
directors on the Closing Date or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.
     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
     “Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
     “Default” means any of the events specified in Section 11.1 that with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded

8



--------------------------------------------------------------------------------



 



by it hereunder and such failure continues to exist, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when due
and such failure continues to exist, unless such amount is the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Designated Asset Contract” means each of the following contracts pursuant
to which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of the Borrower or a Restricted
Subsidiary’s ownership in such Designated Assets, in each case as in effect on
the date of this Agreement: (i) Standard Form Lease Agreement, East Mesa
Detention Facility, dated October 30, 1997, between the County of San Diego and
Corrections Corporation of America; (ii) Lease Agreement, dated April 30, 1996,
between Huerfano County and Corrections Corporation of America; (iii) Request
for Proposal Number 0467-019-955259 Issued on behalf of the Georgia Department
of Corrections re: Bid of Private Prisons in Coffee and Wheeler Counties; (iv)
Contract No. 467-019-955259-1, dated July 24, 1996, between the Georgia
Department of Corrections and Corrections Corporation of America; (v) Contract
No. 467-019-955259-2, dated July 24, 1996, between the Georgia Department of
Corrections and Corrections Corporation of America; (vi) Agreement, dated
October 6, 1998, between the Tallahatchie County Correctional Authority and
Corrections Corporation of America, as amended by that certain Amendment No. 1
to Agreement dated May 18, 2000, between the Tallahatchie County Correctional
Authority and Corrections Corporation of America; (vii) Contract for Facility
Development — Design, Build, dated July 22, 1998, between the Montana Department
of Corrections and Corrections Corporation of America; (viii) Contractual
Agreement, dated July 1, 1997, between the State of Oklahoma Department of
Corrections and Corrections Corporation of America; (ix) Correctional Services
Contract, dated July 1, 1998, between the State of Oklahoma Department of
Corrections and Corrections Corporation of America; (x) Lease Agreement, dated
April 15, 1985, between the County of Shelby and Corrections Corporation of
America; (xi) Contract, dated February 25, 1986, between the Tennessee
Department of Finance and Administration and Corrections Corporation of America;
(xii) Lease Agreement, dated January 1997, between the District of Columbia and
Corrections Corporation of America; (xiii) Incarceration Agreement, dated
October 23, 2002, between the State of Tennessee, Department of Correction and
Hardeman County, Tennessee and the related Contract for the Lease of Whiteville
Correctional Facility, dated October 9, 2002, between Hardeman County, Tennessee
and Corrections Corporation of America; (xiv) Management Services Contract
between Citrus County, Florida and Corrections Corporation of America, effective
October 1, 2005, relating to construction of a 360-bed expansion to the Citrus
County Detention Facility, Lecanto, Florida; and (xv) any contract entered into
after the Closing Date under which the Borrower or any of its Restricted
Subsidiaries has granted (a) an option to purchase a Designated Asset for the
Designated Asset Value or (b) a right of reversion of all or a portion of its
ownership in such Designated Asset; provided that such contract is entered into
in the ordinary course of business, is consistent with past practices and is
preceded by a resolution of the board of directors of the Borrower set forth in
an officer’s certificate, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such contract has been approved by a
majority of the members of the board of directors of the Borrower and the option
to purchase or right to reversion in such contract is on terms the board of
directors of the Borrower has determined to be reasonable and in the best
interest of the Borrower.

9



--------------------------------------------------------------------------------



 



     “Designated Asset Value” means the aggregate consideration specified in a
Designated Asset Contract to be received by the Borrower or a Restricted
Subsidiary upon the exercise of an option to acquire a Designated Asset pursuant
to the terms of a Designated Asset Contract.
     “Designated Assets” means those Prison Facilities owned by the Borrower or
any of its Restricted Subsidiaries that are located in San Diego, California;
Walensburg, Colorado; Lecanto, Florida; Nichols, Georgia; Alamo, Georgia;
Tutweiler, Mississippi; Shelby, Montana; Cushing, Oklahoma; Holdenville,
Oklahoma; Memphis, Tennessee; Whiteville, Tennessee; and Washington, D.C.; and
other Prison Facilities acquired by the Borrower or a Restricted Subsidiary
after the Closing Date, in each case so long as, and to the extent that, the
Borrower or such Restricted Subsidiary has granted an option to purchase such
Prison Facility (or provided for the reversion of the Borrower’s (or such
Restricted Subsidiary’s) ownership interest in all or a portion of such Prison
Facility) pursuant to a Designated Asset Contract. The book value of each of the
Prison Facilities designated as Designated Assets as of December 31, 2006 is set
forth on Schedule 1.1(c).
     “Designated Non-Cash Consideration” means the fair market value of the
total consideration received by the Borrower or any of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Non-Cash Consideration pursuant to an officer’s certificate of the
Borrower, setting forth the basis of such valuation, executed by the Borrower’s
principal executive officer or principal financial officer, less the amount of
cash or Cash Equivalents received in connection with the Asset Disposition, in
form reasonably satisfactory to the Administrative Agent; provided, however,
that if the Designated Non-Cash Consideration is in the form of Indebtedness the
total amount of such Designated Non-Cash Consideration outstanding at one time
shall not exceed the greater of (a) $15,000,000 and (b) 2.50% of Consolidated
Tangible Assets.
     “Disputes” means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
     “Disqualified Stock” means any Capital Stock issued by any Credit Party
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder of the Capital Stock), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Capital Stock, prior to the date
that is six (6) months after the Revolving Credit Maturity Date. Notwithstanding
the preceding sentence, any Capital Stock that would constitute Disqualified
Stock solely because the holders of the Capital Stock have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with the provisions of this Agreement.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.

10



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
     “Eligible Assignee” means any Person that satisfies all of the requirements
to be an assignee under Section 13.10(b)(iii), (iv), (v) and (vi) (subject to
such consents, if any, as may be required under Section 13.10(b)(iii)).
     “Employee Benefit Plan” means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of any Credit
Party or (b) any Pension Plan or Multiemployer Plan that has at any time within
the preceding six (6) years been maintained for the employees of any Credit
Party or any current or former ERISA Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
     “Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower or any
Subsidiary of the Borrower is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) that is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any

11



--------------------------------------------------------------------------------



 



basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.
     “Event of Default” means any of the events specified in Section 11.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Excess Proceeds” has the meaning assigned thereto in Section 10.4(p).
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any applicable Issuing Lender or any other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise and excise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).
     “Existing Credit Facility” means that certain Credit Agreement dated as of
February 3, 2006, by and among the Borrower, the lenders party thereto and
Wachovia Bank, National Association, as administrative agent, as amended prior
to the date hereof.
     “Existing Letters of Credit” means those letters of credit issued by Bank
of America and Wachovia, existing prior to the Closing Date and identified on
Schedule 1.1(a).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
that is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered

12



--------------------------------------------------------------------------------



 



for sale in the national federal funds market at 9:00 a.m. Rates for weekends or
holidays shall be the same as the rate for the most immediately preceding
Business Day.
     “Fee Letters” means, collectively, (i) the letter agreement, dated
November 27, 2007, among the Borrower, the Administrative Agent and BAS and
(ii) the letter agreement, dated November 27, 2007, among the Borrower, the
Administrative Agent, BAS and WCM.
     “Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries
ending on December 31.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
     “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Government Securities” means securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities).
     “Guaranty Obligation” means, with respect to the Borrower and its
Restricted Subsidiaries, without duplication, any obligation, contingent or
otherwise, of any such Person pursuant to which such Person has directly or
indirectly guaranteed any Indebtedness of any other Person including, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness of the

13



--------------------------------------------------------------------------------



 



payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided, that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business;
provided further that the term Guaranty Obligations shall not include any
Indebtedness of the Borrower under the Forward Delivery Deficits Agreement,
dated as of September 25, 1997, by and between the Borrower and Wachovia Bank,
National Association, as trustee, or under the Debt Service Deficits Agreement,
dated as of January 1, 1997, by and between the Borrower and Hardeman County
Correctional Facilities Corporation, or the Bond Reserve guaranty included in
the Residential Services Agreement, dated as of April 14, 1999, by and between
the Borrower and the City of Eden, Texas, each as in effect on the Closing Date,
provided that and for so long as such Indebtedness is not required to be
classified as debt of the Borrower or any Restricted Subsidiary pursuant to
GAAP.
     “Hazardous Materials” means any substances or materials (a) that are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, or toxic substances under any Environmental Law, (b) that are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (c) the presence of which
requires investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law, (e) that are deemed to constitute a nuisance or a trespass
that pose a health or safety hazard to Persons or neighboring properties under
any Environmental Law, or (f) that contain asbestos, polychlorinated biphenyls,
urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil or nuclear fuel.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     “Hedging Obligations” means all existing or future payment and other
obligations owing by the Borrower under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.
     “Incremental Revolving Credit Commitment Effective Date” means the date,
which shall be a Business Day, on or before the Revolving Credit Maturity Date,
but no earlier than thirty (30) days after the date of delivery of the
applicable Incremental Revolving Credit Commitment Notification (unless a
shorter period is agreed to by the affected Lenders), on which each of the
applicable increases to the Revolving Credit Commitment shall become effective
pursuant to Section 2.7.
     “Incremental Revolving Credit Commitment Notification” has the meaning
assigned thereto in Section 2.7.

14



--------------------------------------------------------------------------------



 



     “Incremental Term Loan Agreement” means each agreement executed pursuant to
Section 2.8 by the Borrower and an existing Lender or a Person not theretofore a
Lender, as applicable, and acknowledged by the Administrative Agent and each
Subsidiary Guarantor, providing for an Incremental Term Loan hereunder,
acknowledging that any Person not theretofore a Lender shall be a party hereto
and have the rights and obligations of a Lender hereunder, and setting forth the
Incremental Term Loan Commitment of such Lender.
     “Incremental Term Loan Commitment” means (a) as to any Lender, the
obligation of such Lender to make Incremental Term Loans to or for the account
of the Borrower hereunder in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate
obligations of all Lenders to make the Incremental Term Loans, as applicable to
the account of the Borrower, as such amount may be increased, reduced or
otherwise modified at any time or from time to time. The Incremental Term Loan
Commitment of all Lenders as of the Closing Date shall be $0.
     “Incremental Term Loan Effective Date” means the date, which shall be a
Business Day, on or before the Revolving Credit Maturity Date, but no earlier
than thirty (30) days after the date of delivery of the applicable Incremental
Term Loan Notification (unless a shorter period is agreed to by the affected
Lenders), on which each of the Incremental Term Loan Lenders shall make
Incremental Term Loans to the Borrower pursuant to Section 2.8.
     “Incremental Term Loan Lender” has the meaning assigned thereto in Section
2.8.
     “Incremental Term Loan Notification” has the meaning assigned thereto in
Section 2.8(a).
     “Incremental Term Loans” means any incremental term loans made to the
Borrower pursuant to Section 2.8, and all such incremental term loans
collectively as the context requires.
     “Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:
     (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
     (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), excluding trade payables
arising in the ordinary course of business;
     (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases;
     (d) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such

15



--------------------------------------------------------------------------------



 



Person or is limited in recourse (but excluding any such Indebtedness arising as
a result of a Lien on the Capital Stock of Agecroft);
     (e) all Guaranty Obligations of any such Person;
     (f) all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person;
     (g) all obligations of any such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person;
and
     (h) all Net Hedging Obligations.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
     “Information” has the meaning assigned thereto in Section 13.11.
     “Interest Period” has the meaning assigned thereto in Section 4.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure of any Person and any confirming letter executed
pursuant to such agreement, all as amended, restated, supplemented or otherwise
modified from time to time.
     “Investments” means, with respect to any Person, without duplication, all
direct or indirect investments by such Person in other Persons (including
Affiliates) in the forms of loans (including Guaranty Obligations or other
obligations), advances or capital contributions (excluding commission, travel
and similar advances to officers and employees made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Capital Stock or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means (a) Bank of America, in its capacity as issuer of
any Letters of Credit, or any successor thereto, (b) Wachovia, in its capacity
as issuer of any Letters of Credit, or any successor thereto and (c) any
Additional Issuing Lender, in its capacity as issuer of any Letters of Credit.
If there is more than one Issuing Lender at any time, the term “Issuing Lender”
shall be deemed to refer to each of them individually.

16



--------------------------------------------------------------------------------



 



     “L/C Commitment” means the lesser of (a) One Hundred Million Dollars
($100,000,000) and (b) the Revolving Credit Commitment.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Lenders other
than the applicable Issuing Lender.
     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the applicable Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.7, Section 2.8 or Section 13.10.
     “Lender Addition and Acknowledgment Agreement” means each agreement
executed pursuant to Section 2.7 by the Borrower and an existing Lender or a
Person not theretofore a Lender, as applicable, and acknowledged by the
Administrative Agent and each Subsidiary Guarantor, providing for an increase in
the Revolving Credit Commitment hereunder, acknowledging that any Person not
theretofore a Lender shall be a party hereto and have the rights and obligations
of a Lender hereunder, and setting forth the Revolving Credit Commitment of such
Lender.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
     “Letter of Credit Application” means an application, in the form specified
by the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.
     “Letters of Credit” means the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
     “LIBOR” means, for any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then “LIBOR” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loans being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to

17



--------------------------------------------------------------------------------



 



major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
(FORMULA) [g11147g1114701.gif]
     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 4.1(a).
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset and having substantially the same economic effect as any of the foregoing.
     “Loan Documents” means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Subsidiary Guaranty Agreement, the Security
Documents, and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any Restricted Subsidiary in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Hedging Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans and
the Swingline Loans and “Loan” means any of such Loans.
     “Material Adverse Effect” means a material adverse effect on (a) the
properties, business, operations or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries, taken as a whole, or (b) the ability
of the Borrower and its Restricted Subsidiaries, taken as a whole, to perform
their obligations under the Loan Documents to which they are parties.
     “Material Indebtedness” means (a) any Indebtedness or Guaranty Obligations
of the Borrower or any of its Restricted Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $20,000,000 per
annum, (b) the Senior Unsecured Notes and any documents related thereto, and
(c) the documentation governing any Qualified Trust Indebtedness.
     “Moody’s” means Moody’s Investor Service, Inc.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
     “Net Hedging Obligations” means, as of any date, the Termination Value of
any such Hedging Agreement on such date.

18



--------------------------------------------------------------------------------



 



     “Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the net income (loss) of the Borrower and its
Restricted Subsidiaries, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however: (a) any
gain or loss, together with any related provision for taxes on such gain or
loss, realized in connection with: (i) any Asset Disposition; or (ii) the
disposition of any securities by the Borrower or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of the Borrower or any of
its Restricted Subsidiaries (whether by redemption, repurchase, defeasance,
repayment or otherwise), and any related premiums, fees and expenses, (b) any
extraordinary gain or loss, together with any related provision for taxes on
such extraordinary gain or loss, (c) any impairment losses (including, but not
limited to, those resulting from impairment of goodwill recorded on the
Consolidated financial statement of the Borrower or a Restricted Subsidiary
pursuant to SFAS No. 142 “Goodwill and Other Intangible Assets” and those
resulting from impairment or disposal of long-lived assets recorded on the
Consolidated financial statements of the Borrower or a Restricted Subsidiary
pursuant to SFAS No. 144 “Accounting for the Impairment or Disposal of
Long-Lived Assets,” (d) any loss resulting from the change in fair value of a
derivative financial instrument pursuant to SFAS No. 133 “Accounting for
Derivative Instruments and Hedging Activities,” (e) amortization of debt
issuance costs and (f) any Capital Stock-based compensation expense.
     “Net Proceeds” means the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Disposition
(including, without limitation, any cash or Cash Equivalents received upon the
sale or other disposition of any non-cash consideration, including Designated
Non-Cash Consideration received in any Asset Disposition and deemed to be cash
pursuant to and in compliance with Section 10.4(p) hereof), net of the direct
costs relating to such Asset Disposition, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Disposition, taxes paid or
payable as a result of the Asset Disposition, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness (other than Indebtedness under this Agreement) secured by a Lien on
the asset or assets that were the subject of such Asset Disposition and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.
     “New Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8.
     “Notes” means the collective reference to the Revolving Credit Notes and
the Swingline Note.
     “Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
     “Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
     “Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
     “Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or

19



--------------------------------------------------------------------------------



 



similar petition) the Loans, (b) the L/C Obligations, (c) all Hedging
Obligations and (d) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its Restricted
Subsidiaries to the Lenders or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Compliance Certificate” means a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form of
Exhibit F.
     “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee that is not a Capital Lease.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning assigned thereto in Section 13.11(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the Borrower or any
ERISA Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.
     “Permitted Acquisition” means any investment by the Borrower or any
Restricted Subsidiary in the form of acquisitions of all or substantially all of
the business or a line of business (whether by the acquisition of capital stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:
     (a) the Person or business to be acquired shall be engaged primarily in a
Permitted Business;
     (b) if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary shall be the surviving Person and no Change of Control
shall have been effected thereby;
     (c) the Borrower shall deliver to the Administrative Agent such documents
reasonably requested by the Administrative Agent pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11;

20



--------------------------------------------------------------------------------



 



     (d) in the case of any acquisition with an aggregate purchase price greater
than $50,000,000, no later than five (5) Business Days prior to the proposed
closing date of such acquisition, the Borrower (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (B) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Administrative Agent;
     (e) no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition; and
     (f) the Borrower shall provide such other documents and other information
as may be reasonably requested by the Administrative Agent in connection with
the acquisition.
     “Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
     “Permitted Acquisition Documents” means with respect to any acquisition
proposed by the Borrower or any Restricted Subsidiary, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other material
agreement evidencing such acquisition, including, without limitation, all legal
opinions and each other material document executed, delivered, contemplated by
or prepared in connection therewith and any amendment, modification or
supplement to any of the foregoing.
     “Permitted Business” means the business conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date and businesses reasonably related
thereto or ancillary or incidental thereto or a reasonable extension thereof,
including the privatization of governmental services.
     “Permitted Investments” means:
     (a) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;
     (b) any Investment in cash or Cash Equivalents;
     (c) any Permitted Acquisition;
     (d) any Investment made as a result of the receipt of non-cash
consideration (including Designated Non-Cash Consideration) from an Asset
Disposition that was made pursuant to and in compliance with Section 10.4
hereof;

21



--------------------------------------------------------------------------------



 



     (e) any acquisition of assets solely in exchange for the issuance of
Capital Stock (other than Disqualified Stock) of the Borrower;
     (f) any Investments received in compromise of obligations of trade
creditors or customers that were incurred in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;
     (g) Hedging Obligations;
     (h) other Investments in any other Person having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this subsection (h), not to exceed $35,000,000;
     (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
     (j) loans or advances to employees made in the ordinary course of business
of the Borrower or any Restricted Subsidiary in an aggregate principal amount
not to exceed $5,000,000 outstanding at any one time;
     (k) stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;
     (l) Investments in existence on the Closing Date and set forth on
Schedule 1.1(b);
     (m) Guaranty Obligations issued in accordance with Section 10.1 hereof;
     (n) Investments that are made with Capital Stock of the Borrower (other
than Disqualified Stock of the Borrower);
     (o) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in joint ventures in a Permitted Business, when taken together with all
other Investments made pursuant to this subsection (o), not to exceed
$15,000,000 outstanding at any one time; and
     (p) any Investment in any Person that is not at the time of such
Investment, or does not thereby become, a Restricted Subsidiary in an aggregate
amount (measured on the date such Investment was made and without giving effect
to subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) since the Closing Date (but, to the extent that
any Investment made pursuant to this clause (p) since the Closing Date is sold
or otherwise liquidated for cash, minus the lesser of (i) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (ii) the initial amount of such Investment) not to exceed ten percent (10%)
of Consolidated Tangible Assets; provided that, the Borrower or a Restricted
Subsidiary has entered, or concurrently with any such Investment

22



--------------------------------------------------------------------------------



 



enters, into a long-term lease or management contract with respect to assets of
such Person that are used or useful in a Permitted Business.
     “Permitted Liens” means the Liens permitted pursuant to Section 10.2.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “PMI Notes” means those certain 4.0% convertible subordinated notes due
February 28, 2005 issued pursuant to that certain Note Purchase Agreement, dated
as of December 31, 1998, as amended on June 30, 2000, March 5, 2001 and
April 28, 2003, between the Borrower and PMI Mezzanine Fund, L.P.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Bank of America as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Bank of America as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     “Prison Facility” means any prison, correctional, detention or juvenile
facilities owned or operated by the Borrower or any of its Restricted
Subsidiaries.
     “Public Lender” has the meaning assigned thereto in Section 7.7.
     “Purchase Notes” means notes or other obligations received by any Credit
Party in connection with an Asset Disposition of an Unoccupied Prison Facility
that is otherwise permitted pursuant to Section 10.4.
     “Qualified Trust” means a trust or other special purpose vehicle formed for
the sole purpose of, and which is limited by its charter or other organizational
documents to conduct no business other than, issuing Qualified Trust Preferred
Stock and lending the proceeds from such issuance to the Borrower.
     “Qualified Trust Indebtedness” means Indebtedness of the Borrower or its
Restricted Subsidiaries to a Qualified Trust (a) in an aggregate principal
amount not exceeding the amount of funds raised by such trust from the issuance
of Qualified Trust Preferred Stock and (b) that by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the Qualified Trust or the holder of any Qualified
Trust Preferred Stock), or upon the happening of any event, does not mature and
is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the Qualified Trust or any holder of
the Qualified Trust Preferred Stock, in whole or in part, on or prior to the
date that is 91 days after the Revolving Credit Maturity Date; provided that
such Qualified Trust Indebtedness may be redeemed pursuant to its terms upon a
change of control of the Borrower if the terms of such Qualified Trust
Indebtedness (a) define a “change of control” in a manner that is not more
expansive or inclusive than the change of control definition contained in this
Agreement and (b) explicitly provide that no payment shall be made with

23



--------------------------------------------------------------------------------



 



respect to such Indebtedness upon a “change of control” unless such payment is
permitted by the provisions of this Agreement.
     “Qualified Trust Preferred Stock” means a preferred stock or preferred
interest in a Qualified Trust the net proceeds from the issuance of which are
used to finance Qualified Trust Indebtedness and that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Qualified Trust
Preferred Stock), or upon the happening of any event, does not mature and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Qualified Trust Preferred Stock,
in whole or in part, on or prior to the date that is 91 days after the Revolving
Credit Maturity Date.
     “Refinancing Indebtedness” has the meaning assigned thereto in Section
10.1(k).
     “Register” has the meaning assigned thereto in Section 13.10(c).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
     “Required Lenders” means, at any date, any combination of Lenders whose
Revolving Credit Commitments aggregate more than fifty percent (50%) of the
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated pursuant to Section 11.2, any combination of Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit; provided that
the Revolving Credit Commitment of, and the portion of the Extensions of Credit,
as applicable, held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, assistant controller, treasurer or assistant
treasurer of a Credit Party, or any other officer of a Credit Party reasonably
acceptable to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Payments” has the meaning assigned thereto in Section 10.5.
     “Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
     “Revolving Credit Commitment” means (a) as to any Revolving Credit Lender,
the obligation of such Revolving Credit Lender to make Revolving Credit Loans to
the account of

24



--------------------------------------------------------------------------------



 



the Borrower hereunder in an aggregate principal amount at any time outstanding
not to exceed the amount set forth opposite such Revolving Credit Lender’s name
on the Register, as such amount may be reduced or modified at any time or from
time to time pursuant to the terms hereof and (b) as to all Revolving Credit
Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be reduced at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment of all
Revolving Credit Lenders on the Closing Date shall be Four Hundred Fifty Million
Dollars ($450,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Revolving Lender
at any time, the ratio of (a) the amount of the Revolving Credit Commitment of
such Revolving Credit Lender to (b) the Revolving Credit Commitments of all
Revolving Credit Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
     “Revolving Credit Lenders” means Lenders with a Revolving Credit
Commitment.
     “Revolving Credit Loans” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Maturity Date” means the earliest to occur of
(a) December 21, 2012, (b) the date of termination of the entire Revolving
Credit Commitment by the Borrower pursuant to Section 2.5(a)(i), or (c) the date
of termination of the Revolving Credit Commitment by the Administrative Agent on
behalf of the Lenders pursuant to Section 11.2(a).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     “S&P” means Standard & Poor’s Ratings Group.
     “Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdniindex.html, or as otherwise
published from time to time.
     “SEC” means the Securities and Exchange Commission.
     “Security Documents” means the collective reference to the Collateral
Agreement and each other agreement or writing pursuant to which any Credit Party
purports to pledge or grant a

25



--------------------------------------------------------------------------------



 



security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.
     “Senior Unsecured $150MM Notes” means the Indebtedness of the Borrower
evidenced by its 6.75% Senior Notes due 2014, in the original aggregate
principal amount of $150,000,000, issued pursuant to that certain Base Indenture
dated as of January 23, 2006, among the Borrower, certain of its Subsidiaries
and U.S. Bank National Association, as trustee, as amended by First Supplemental
Indenture dated January 23, 2006, in each case, as amended, restated,
supplemented or otherwise modified from time to time as permitted by the terms
and conditions of this Agreement.
     “Senior Unsecured $200MM Notes” means the Indebtedness of the Borrower
evidenced by its 7.50% Senior Notes due 2011, in the original aggregate
principal amount of $200,000,000, issued pursuant to that certain Indenture
dated as of May 7, 2003 among the Borrower, certain of its Subsidiaries and U.S.
Bank National Association, as trustee, as amended by the Supplemental Indenture
dated May 7, 2003, the First Supplement dated August 8, 2003 and the Second
Supplement dated August 8, 2003, in each case, as amended, restated,
supplemented or otherwise modified from time to time as permitted by the terms
and conditions of this Agreement.
     “Senior Unsecured $250MM Notes” means the Indebtedness of the Borrower
evidenced by its 7.50% Senior Notes due 2011, in the original aggregate
principal amount of $250,000,000, issued pursuant to that certain Indenture
dated as of May 7, 2003 among the Borrower, certain of its Subsidiaries and U.S.
Bank National Association, as trustee, as amended by the Supplemental Indenture
dated May 7, 2003, in each case, as amended, restated, supplemented or otherwise
modified from time to time as permitted by the terms and conditions of this
Agreement.
     “Senior Unsecured $375MM Notes” means the Indebtedness of the Borrower
evidenced by its 6.25% Senior Notes due 2013, in the original principal amount
of $375,000,000, issued pursuant to that certain Indenture dated as of March 23,
2005 among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or otherwise
modified from time to time as permitted by the terms and conditions of this
Agreement.
     “Senior Unsecured Notes” means the collective reference to the (i) Senior
Unsecured $200MM Notes, (ii) the Senior Unsecured $250MM Notes, (iii) the Senior
Unsecured $375MM Notes, (iv) the Senior Unsecured $150MM Notes and (v) and any
other instruments and agreements entered into by the Borrower or its
Subsidiaries in connection therewith, in each case, as amended, restated,
supplemented or otherwise modified from time to time as permitted by the terms
and conditions of this Agreement.
     “Series A Preferred Stock” means the 8% Series A Cumulative Preferred Stock
of the Borrower described in the Borrower’s Amended and Restated Charter.
     “Series B Preferred Stock” means the Series B Cumulative Convertible
Preferred Stock of the Borrower described in the Borrower’s Amended and Restated
Charter.

26



--------------------------------------------------------------------------------



 



     “Solvent” means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
     “Subordinated Indebtedness” means the collective reference to any
Indebtedness of the Borrower or any Restricted Subsidiary subordinated in right
and time of payment to the Obligations and containing such other terms and
conditions, in each case as are satisfactory to the Required Lenders.
     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower.
     “Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary
that is a Restricted Subsidiary in existence on the Closing Date or that becomes
a party to the Subsidiary Guaranty Agreement pursuant to Section 8.11.
     “Subsidiary Guaranty Agreement” means the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of itself and the Lenders,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.
     “Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
     “Swingline Lender” means Bank of America in its capacity as swingline
lender hereunder.

27



--------------------------------------------------------------------------------



 



     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     “Swingline Note” means a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     “Swingline Termination Date” means the first to occur of (a) the
resignation of Bank of America as Administrative Agent in accordance with
Section 12.6 and (b) the Revolving Credit Termination Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority with respect to this Agreement, any of the other Loan
Documents or the transactions that are the subject thereof, including any
interest, additions to tax or penalties applicable thereto.
     “Termination Event” except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination

28



--------------------------------------------------------------------------------



 



value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “United States” means the United States of America.
     “Unoccupied Prison Facility” means any Prison Facility owned by the
Borrower or its Restricted Subsidiaries that, for the twelve-month period ending
on the date of measurement, has had an average occupancy level of less than
fifteen percent (15%).
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.12, but only to the extent that such
Subsidiary:
     (a) has no Indebtedness that is recourse (directly or indirectly) to the
Borrower or any of its Restricted Subsidiaries;
     (b) is not party to any agreement, contract, arrangement or understanding
with the Borrower or any of its Restricted Subsidiaries unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Borrower or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Borrower;
     (c) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Stock or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
     (d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.
     “WCM” means Wachovia Capital Markets, LLC, and its successors.
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be

29



--------------------------------------------------------------------------------



 



construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.
     SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum

30



--------------------------------------------------------------------------------



 



face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.
     SECTION 1.9 Consolidation of Variable Interest Entities. All references
herein to Consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations
and (b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender to the Borrower shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment less such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of outstanding L/C Obligations
and outstanding Swingline Loans. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
     SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.
     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit

31



--------------------------------------------------------------------------------



 



Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
          (ii) The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.3 and which Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
          (iii) Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 11.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount

32



--------------------------------------------------------------------------------



 



(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded).
     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in whole multiples of
$100,000, (C) whether such Loans are to be Revolving Credit Loans or Swingline
Loans, (D) in the case of Revolving Credit Loans whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of LIBOR Rate Loans,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.
     (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date, (i) each Lender will make available to
the Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent, in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent, in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form of Exhibit C (a “Notice of Account Designation”)
delivered by the Borrower to the Administrative Agent, or as may be otherwise
agreed upon by the Borrower and the Administrative Agent from time to time.
Subject to Section 4.7 hereof, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Revolving Credit Loan requested
pursuant to this Section to the extent that any Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).
     SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline
Loans.
     (a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b), together, in each case, with all accrued but unpaid interest
thereon.

33



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments. If at any time the outstanding principal amount
of all Revolving Credit Loans plus the sum of all outstanding Swingline Loans
and L/C Obligations exceeds the Revolving Credit Commitment, the Borrower agrees
to repay immediately upon notice from the Administrative Agent, by payment to
the Administrative Agent for the account of the Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of the Lenders, in
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (such cash collateral to be applied in accordance with
Section 11.4). The application of any prepayment of Revolving Credit Loans
pursuant to this Section 2.4(b) shall be made, first, to Base Rate Loans and,
second, to LIBOR Rate Loans.
     (c) Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form of Exhibit D (a “Notice of Prepayment”) given not later than 12:00
noon (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $3,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 12:00 noon
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
     (d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.
     SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
     (a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days’ prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $5,000,000 or any whole multiple of

34



--------------------------------------------------------------------------------



 



$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
     (b) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Revolving Credit Loans, Swingline Loans and
L/C Obligations, as applicable, outstanding after such reduction to the
Revolving Credit Commitment as so reduced, and if the Revolving Credit
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to deposit cash collateral in
a cash collateral account opened by the Administrative Agent in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Such cash collateral shall be applied in accordance with Section 11.4. Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of cash collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. Such
cash collateral shall be applied in accordance with Section 11.4. If the
reduction of the Revolving Credit Commitment requires the repayment of any LIBOR
Rate Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9 hereof.
     SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Revolving Credit Maturity Date.
     SECTION 2.7 Increase in Revolving Credit Facility.
     (a) As an alternative or in addition to Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right to request, upon not less than thirty
(30) days’ prior written notice (an “Incremental Revolving Credit Commitment
Notification”) to the Administrative Agent, an increase in the Revolving Credit
Commitment in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Revolving Credit Commitment Notification shall specify the
applicable Incremental Revolving Credit Commitment Effective Date.
     (b) Increases in the Revolving Credit Commitment pursuant to this
Section 2.7 shall be obtained from existing Lenders or from other banks,
financial institutions or investment funds that qualify as Eligible Assignees
(each such other bank, financial institution or investment fund, a “New
Revolving Lender” and, collectively with the existing Lenders providing a
portion of the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7, the “Incremental Revolving Credit Lenders”); provided that no
existing Lender shall have any obligation to increase its Revolving Credit
Commitment pursuant to this Section 2.7 and the failure by any existing Lender
to respond to a request for such increase shall be deemed to be a refusal of
such request by such existing Lender.

35



--------------------------------------------------------------------------------



 



     (c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment pursuant to this Section 2.7:
          (i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Revolving Credit Loans made thereunder) shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Extensions of Credit on a pari passu basis;
          (ii) the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, as of
the applicable Incremental Revolving Credit Commitment Effective Date and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower and its Restricted Subsidiaries are in pro
forma compliance with the financial covenants set forth in Article IX;
          (iii) no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Revolving Credit Commitment
Effective Date or after giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.7;
          (iv) the representations and warranties made by each Credit Party in
this Agreement and the other Loan Documents shall be true and correct on and as
of the applicable Incremental Revolving Credit Commitment Effective Date with
the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct as of such
particular date);
          (v) the Administrative Agent shall have received a resolution duly
adopted by the board of directors of each Credit Party authorizing such increase
in the Revolving Credit Commitment pursuant to this Section 2.7;
          (vi) in no event shall the aggregate amount of all increases in the
Revolving Credit Commitment pursuant to this Section 2.7 (including the
requested increase) plus the aggregate amount of all Incremental Term Loans made
pursuant to Section 2.8, exceed $300,000,000;
          (vii) the amount of such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 shall not be less than a minimum principal amount
of $15,000,000, or, if less, the remaining amount permitted pursuant to clause
(vii) above;
          (viii) the Borrower and each Incremental Revolving Credit Lender shall
execute and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent for its acceptance and recording in the Register, which
shall be acknowledged by the Administrative Agent and each Subsidiary Guarantor
and shall be in form and substance reasonably satisfactory to the Administrative
Agent;
          (ix) the Administrative Agent shall have received any documents or
information in connection with such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 as it may request in its reasonable discretion; and

36



--------------------------------------------------------------------------------



 



          (x) the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of L/C Obligations will be reallocated by the
Administrative Agent on the applicable Incremental Revolving Credit Commitment
Effective Date among the Lenders in accordance with their revised Revolving
Credit Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment).
     (d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7 on the terms set forth above) on behalf of the Lenders;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender without the consent of
such Lenders adversely affected thereby in accordance with Section 13.2 hereof.
     (e) Upon the execution, delivery, acceptance and recording of the
applicable Lender Addition and Acknowledgment Agreement, from and after the
applicable Incremental Revolving Credit Commitment Effective Date, (i) each
Incremental Revolving Credit Lender shall have a Revolving Credit Commitment as
set forth in the Register and all the rights and obligations of a Lender with a
Revolving Credit Commitment hereunder and (ii) all Revolving Credit Loans made
on account of any increase in the Revolving Credit Commitment pursuant to this
Section 2.7 shall bear interest at the rate applicable to the Revolving Credit
Loans immediately prior to giving effect to such increase in the Revolving
Credit Commitment pursuant to this Section 2.7.
     (f) The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgment Agreement delivered to it in accordance with
Section 13.10(c).
     SECTION 2.8 Incremental Term Loans.
     (a) As an alternative or in addition to Section 2.7 above, subject to the
conditions set forth in paragraphs (a) through (f) hereof, at any time prior to
the Revolving Credit Maturity Date, the Borrower, shall have the right to
request, upon not less than thirty (30) days’ prior written notice (an
“Incremental Term Loan Notification”) to the Administrative Agent, Incremental
Term Loans in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Term Loan Notification shall specify the applicable Incremental
Term Loan Effective Date, and on such date, the Borrower shall deliver a Notice
of Borrowing with respect to such Incremental Term Loan. The Borrower shall not
deliver more than two (2) Incremental Term Loan Notifications during the term of
this Agreement.
     (b) Each Incremental Term Loan shall be obtained from existing Lenders or
from other banks, financial institutions or investment funds that qualify as
Eligible Assignees (each such other bank, financial institution or investment
fund, a “New Incremental Term Loan Lender” and, collectively with the existing
Lenders providing such Incremental Term Loan, the “Incremental Term Loan
Lenders”); provided that no existing Lender shall have any obligation to provide
any portion of such Incremental Term Loan and the failure by any existing Lender
to

37



--------------------------------------------------------------------------------



 



respond to a request for an Incremental Term Loan shall be deemed to be a
refusal of such request by such existing Lender.
     (c) The following terms and conditions shall apply to each Incremental Term
Loan:
          (i) such Incremental Term Loan shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;
          (ii) the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, as of
the applicable Incremental Term Loan Effective Date and after giving effect
thereto and any Extensions of Credit made or to be made in connection therewith,
the Borrower and its Restricted Subsidiaries are in pro forma compliance with
the financial covenants set forth in Article IX;
          (iii) no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Term Loan Effective Date or after
giving effect to the making of any such Incremental Term Loan;
          (iv) the representations and warranties made by each Credit Party in
this Agreement and the other Loan Documents shall be true and correct on and as
of the applicable Incremental Term Loan Effective Date with the same effect as
if made on and as of such date (other than those representations and warranties
that by their terms speak as of a particular date, which representations and
warranties shall be true and correct as of such particular date);
          (v) the Administrative Agent shall have received a resolution duly
adopted by the board of directors of each Credit Party authorizing such
Incremental Term Loan;
          (vi) each Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent and the Incremental Term Loan
Lenders making such Incremental Term Loan, but will not in any event have a
maturity date earlier than the Revolving Credit Maturity Date;
          (vii) in no event shall the aggregate principal amount of all
Incremental Term Loans made pursuant to this Section 2.8 (including the
requested Incremental Term Loan) plus the aggregate amount of all increases in
the Revolving Credit Commitment pursuant to Section 2.7, exceed $300,000,000;
          (viii) the amount of such Incremental Term Loan obtained hereunder
shall not be less than a minimum principal amount of $15,000,000, or, if less,
the remaining amount permitted pursuant to clause (vi) above;
          (ix) the Borrower and each Incremental Term Loan Lender shall execute
and deliver an Incremental Term Loan Agreement to the Administrative Agent, for
its acceptance and recording in the Register, which shall be acknowledged by the
Administrative Agent and each Subsidiary Guarantor and shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

38



--------------------------------------------------------------------------------



 



          (x) the Administrative Agent shall have received any documents or
information in connection with such Incremental Term Loan as it may request in
its reasonable discretion.
     (d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the Incremental Term Loan on the terms set forth above) on behalf of
the Lenders; provided that such amendment shall not modify this Agreement or any
other Loan Document in any manner materially adverse to any Lender without the
consent of such Lenders adversely affected thereby in accordance with
Section 13.2 hereof.
     (e) Upon the execution, delivery, acceptance and recording of the
applicable Incremental Term Loan Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Loan Lender shall
have an Incremental Term Loan Commitment as set forth in the Register and all
the rights and obligations of a Lender with such an Incremental Term Loan
Commitment hereunder. The applicable Incremental Term Loan Lenders shall make
the Incremental Term Loan to the Borrower on the applicable Incremental Term
Loan Effective Date in an amount equal to the Incremental Term Loan Commitment
of each Incremental Term Loan Lender with respect to such Incremental Term Loan
as agreed upon pursuant to subsection (b) above.
     (f) The Administrative Agent shall maintain a copy of each Incremental Term
Loan Agreement delivered to it in accordance with Section 13.10(c).
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the Administrative Agent has
determined that (a) the L/C Obligations would exceed the L/C Commitment or
(b) the aggregate principal amount of outstanding Revolving Credit Loans, plus
the aggregate principal amount of outstanding Swingline Loans, plus the
aggregate amount of L/C Obligations would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (other than Existing Letters of Credit or as
otherwise agreed to by the applicable Issuing Lender and the Administrative
Agent), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date and (iv) be subject to the ISP98, as set
forth in the Letter of Credit Application or as determined by the

39



--------------------------------------------------------------------------------



 



applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York. Notwithstanding the foregoing, each Issuing
Lender agrees to issue Letters of Credit with an expiration date later than the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date (but no
later than one year from the date of issuance thereof) in reliance upon the
agreement by the Borrower to cash collateralize such Letters of Credit in an
amount equal to 105% of the aggregate amount available to be drawn under such
Letters of Credit by the date that is thirty (30) days prior to the Revolving
Credit Maturity Date, and the Borrower agrees so to cash collateralize such
Letters of Credit by such date, it being understood that, except with respect to
drawings made under such Letters of Credit prior to the date of receipt of such
cash collateral by the applicable Issuing Lender, the Administrative Agent and
the Lenders (other than the applicable Issuing Lender) shall, after the date of
receipt of such cash collateral by the applicable Issuing Lender, be released
from any and all obligations to purchase participations or make Revolving Credit
Loans in respect of such Letters of Credit. As of the Closing Date, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding
hereunder. No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would violate, or cause such Issuing Lender
or any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender and the Administrative Agent a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit. Upon receipt of such
Letter of Credit, the Administrative Agent shall promptly notify each Lender of
the issuance and upon request by any Lender, furnish to such Lender a copy of
such Letter of Credit and the amount of such Lender’s participation therein,
provided that the Administrative Agent shall be obligated to deliver the
foregoing with respect to a Letter of Credit issued by an Additional Issuing
Lenders only after receipt by the Administrative Agent of all notices required
to be delivered to the Administrative Agent with respect thereto.
     SECTION 3.3 Commissions and Other Charges.
     (a) Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender and the
L/C Participants, a letter of credit

40



--------------------------------------------------------------------------------



 



commission with respect to each Letter of Credit in an amount per annum equal to
the face amount of such Letter of Credit multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the
applicable Issuing Lender and the L/C Participants all commissions received
pursuant to this Section in accordance with their respective Revolving Credit
Commitment Percentages.
     (b) Issuance Fee. In addition to the foregoing commission, for Letters of
Credit issued by Bank of America or Wachovia, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one eighth of one percent
(0.125%) per annum. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent. For
Letters of Credit issued by Additional Issuing Lenders, the Borrower shall pay
to the applicable Additional Issuing Lender such issuance fees as shall be
agreed to by the Borrower and such Additional Issuing Lender.
     (c) Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the applicable Issuing Lender for such normal
and customary costs and expenses as are incurred or charged by such Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit.
     SECTION 3.4 L/C Participations.
     (a) The applicable Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the applicable Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Commitment Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the applicable Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit, such Issuing Lender shall notify the Administrative
Agent and each L/C Participant of the amount and due date of such required
payment and such L/C Participant shall pay to such Issuing Lender the

41



--------------------------------------------------------------------------------



 



amount specified on the applicable due date. If any such amount is paid to the
applicable Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the applicable Issuing Lender with
respect to any amounts owing under this Section shall be presumed correct in the
absence of manifest error. With respect to payment to the applicable Issuing
Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 2:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
2:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.
     (c) Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by the Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Administrative Agent and the applicable Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by such Issuing Lender in connection with such
payment, and the Revolving Credit Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse such Issuing Lender for the amount of the related drawing
and costs and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse the applicable Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article V. If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the applicable Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate

42



--------------------------------------------------------------------------------



 



Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
     SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, any Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The applicable
Issuing Lender and the Administrative Agent shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s or Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by the applicable Issuing Lender or the
Administrative Agent under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender, the Administrative Agent or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
and the Administrative Agent to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
     SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
     SECTION 3.8 Appointment and Duties of Additional Issuing Lenders. The
Borrower may appoint Additional Issuing Lenders by delivering written notice to
the Administrative Agent at least two (2) Business Days before the issuance of
any Letters of Credit by such Additional Issuing Lenders. Any Revolving Credit
Lender designated as an Additional Issuing Lender shall remain as such until the
Borrower gives written notice to the Administrative Agent that such Revolving
Credit Lender is no longer an Additional Issuing Lender; provided that no L/C
Obligations remain outstanding with respect to such Additional Issuing Lender.
Each Additional Issuing Lender shall notify the Administrative Agent at least
two (2) Business Days before (i) the issuance of any Letter of Credit by such
Additional Issuing Lender and (ii) any amendment or modification to any Letter
of Credit issued by such Additional Issuing Lender.

43



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL LOAN PROVISIONS
     SECTION 4.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date) and (ii) any Swingline Loan
shall bear interest at the Base Rate plus the Applicable Margin. The Borrower
shall select the rate of interest and Interest Period, if any, applicable to any
Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:
          (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
          (ii) if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
          (iii) any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
          (iv) no Interest Period shall extend beyond the Revolving Credit
Maturity Date; and
          (v) there shall be no more than six (6) Interest Periods in effect at
any time.
     (c) Default Rate. Subject to Section 11.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 11.1(a), (b), (j) or (k), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding such LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate then applicable to

44



--------------------------------------------------------------------------------



 



LIBOR Rate Loans until the end of the applicable Interest Period and thereafter
at a rate equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans, and (C) all outstanding Base Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document. Interest shall continue to accrue on the Obligations after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign. Such interest shall be payable on demand of
the Administrative Agent.
     (d) Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2008; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on Base Rate Loans
shall be computed on the basis of a 365/366-day year and assessed for the actual
number of days elapsed.
     (e) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest or loan charges under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the amount collectible
at the highest rate permissible under any Applicable Law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that the Lenders have charged or
received interest or loan charges hereunder in excess of the amount collectible
at the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest or loan charges received by the Lenders in excess of the
amount collectible at the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest or loan charges in excess of those
that may be paid by the Borrower under Applicable Law.
     SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $2,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the

45



--------------------------------------------------------------------------------



 



Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the Lenders of such
Notice of Conversion/Continuation. In the event the Borrower shall fail to give
any required notice as described in this Section 4.2 or if such continuation or
conversion is not permitted pursuant to the terms of this Agreement, any LIBOR
Rate Loans shall be automatically converted to Base Rate Loans on the last day
of the then expiring Interest Period.
     SECTION 4.3 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay
to the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee at a rate per annum equal to the Applicable Margin
on the average daily unused portion of the Revolving Credit Commitment;
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Revolving Credit Commitment for the purpose of calculating such
commitment fee. The commitment fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing March 31, 2008 and ending on the Revolving Credit Maturity Date. Such
commitment fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders pro rata in accordance with the Lenders’ respective Revolving
Credit Commitment Percentages.
     (b) Administrative Agent’s and Other Fees. The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the applicable Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including any Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Credit Commitment
Percentages (except as specified below), in Dollars, in immediately available
funds, and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 11.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Revolving Credit
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Administrative Agent
of any Issuing Lender’s fees or L/C Participants’ commissions shall be made in
like manner, but for the account of the applicable Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be

46



--------------------------------------------------------------------------------



 



made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii) if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
     SECTION 4.5 Evidence of Indebtedness.
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
presumed correct absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

47



--------------------------------------------------------------------------------



 



     (a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (b) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be presumed correct, absent manifest error. If such Lender’s Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

48



--------------------------------------------------------------------------------



 



     SECTION 4.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (b) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Rate Loan, or (c) because of changes in
circumstances affecting foreign exchange and interbank markets generally LIBOR
for any requested Interest Period with respect to a proposed LIBOR Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
hereunder in the amount specified therein.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, or to determine or charge interest rates based
upon the LIBOR Rate, or any Governmental Authority imposes material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank markets, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of such Lender to make or continue LIBOR Rate Loans
and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans hereunder, and (ii) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), repay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
repayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     SECTION 4.9 Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

49



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 4.12(b);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 4.9, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at LIBOR used in determining the LIBOR Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
LIBOR Rate Loan was in fact so funded.
     SECTION 4.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
          (ii) subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or such Issuing Lender in
respect thereof (except for Indemnified Taxes covered by Section 4.11 and the
imposition of or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Lender); or
          (iii) impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount)

50



--------------------------------------------------------------------------------



 



then, upon written request of such Lender or such Issuing Lender, the Borrower
shall promptly pay to any such Lender or such Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or any
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be presumed correct absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     SECTION 4.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if the Borrower shall be required by Applicable Law to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all

51



--------------------------------------------------------------------------------



 



required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes (other
than Excluded Taxes) to the relevant Governmental Authority in accordance with
Applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such
Issuing Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be presumed correct
absent manifest error.
     (d) Evidence of Payments. As soon as is reasonably practicable after any
payment of Indemnified Taxes by the Borrower to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return (if any) reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup or other withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

52



--------------------------------------------------------------------------------



 



          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
an Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or such Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.
     SECTION 4.12 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,

53



--------------------------------------------------------------------------------



 



branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.10 or Section 4.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder or is a Restricted Lender (as defined below), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that
          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 13.10,
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter,
          (iv) in the case of any such assignment by a Restricted Lender, the
assignee must have approved in writing the substance of the amendment, waiver or
consent which caused the assignor to be a Restricted Lender; and
          (v) such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. For the purposes of this Section 4.12, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Credit Parties pursuant to Section 13.2 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.
     SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

54



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS OF CLOSING AND BORROWING
     SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby), the Security Documents,
the Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
          (i) Officer’s Certificate of the Borrower. A certificate from a
Responsible Officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents are true, correct and complete; that none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 5.1 and Section 5.2 that has not been waived.
          (ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).
          (iii) Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

55



--------------------------------------------------------------------------------



 



          (iv) Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request.
          (v) Tax Forms. If applicable, copies of the United States Internal
Revenue Service forms required by Section 4.11(e).
     (c) Personal Property Collateral.
          (i) Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence and evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
          (ii) Pledged Collateral. The Administrative Agent shall have received
original stock certificates or other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner
thereof.
          (iii) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in any state in which any of the assets of such
Credit Party are located, indicating among other things that its assets are free
and clear of any Lien except for Permitted Liens.
          (iv) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each (naming the Administrative Agent as additional
insured on all certificates for liability insurance), and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
     (d) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no Applicable Law in the reasonable judgment
of the Administrative Agent could reasonably be expected to have such effect.

56



--------------------------------------------------------------------------------



 



          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted or overtly threatened in
writing before any Governmental Authority to enjoin, restrain or prohibit, or to
obtain substantial damages in respect of, or that is related to or arises out of
this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
     (e) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
(A) a pro forma Consolidated balance sheet of the Borrower and its Subsidiaries
as of the last month as to which financial statements are available, reflecting
the capital structure of the Borrower and its Subsidiaries after giving effect
to the transactions contemplated hereby, prepared and certified by the chief
financial officer of the Borrower and (B) such other financial information as
the Administrative Agent may reasonably require, each of which shall be
reasonably satisfactory in all respects to the Administrative Agent.
          (ii) Financial Projections. The Administrative Agent shall have
received pro forma Consolidated financial statements for the Borrower and its
Restricted Subsidiaries, and forecasts prepared by management of the Borrower,
of balance sheets, income statements and cash flow statements on an annual basis
for each year during the term of the Credit Facility.
          (iii) Financial Condition Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer, that (A) the Borrower and each of its Restricted
Subsidiaries are Solvent, (B) the Borrower’s payables are current and no
material part thereof is past due, (C) attached thereto are calculations
evidencing compliance on a pro forma basis with the covenants contained in
Article IX hereof, and (D) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing assumptions
believed by management of the Borrower to be reasonable) of the financial
condition and operations of the Borrower and its Restricted Subsidiaries.
          (iv) Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 that are then due and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
     (f) Existing Credit Facility. The Existing Credit Facility shall be repaid
in full and all credit facilities, security interests and other agreements
relating thereto shall have been terminated (or provision for the termination
thereof shall have been made) in a manner satisfactory to the Administrative
Agent and the Lenders, and the Administrative Agent shall have received a
pay-off letter in form and substance satisfactory to it regarding such
repayment, termination and release.

57



--------------------------------------------------------------------------------



 



     (g) Miscellaneous.
          (i) Notice of Borrowing. As to the initial Extensions of Credit, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in accordance with Section 2.3(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.
          (ii) Due Diligence. The Administrative Agent shall have completed, to
its reasonable satisfaction, all legal, tax, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination reasonably satisfactory to the Administrative Agent in its sole
discretion.
          (iii) Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement.
     SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and convert or continue any Loan of any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties of the Borrower and each other Credit Party contained in Article VI
and each other Loan Document that are subject to materiality or Material Adverse
Effect qualifications shall be true and correct in all respects and the
representations and warranties of the Borrower and each other Credit Party
contained in Article VI and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all material respects, in each case, both before and after giving effect to
such proposed borrowing, continuation, conversion, issuance or extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) and Section 4.2.
     (d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

58



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     SECTION 6.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which the Borrower and its Restricted Subsidiaries
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.1(a).
     (b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b). As of the Closing Date, all
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable, with no personal liability attaching to the ownership
thereof, and not subject to any preemptive or similar rights, except as
described in Schedule 6.1(b). The shareholders, members or partners, as
applicable, of each Subsidiary of the Borrower and the number of shares owned by
each as of the Closing Date are described on Schedule 6.1(b). As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever that
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Subsidiaries of the Borrower, except as
described on Schedule 6.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
duly authorized officers or other representatives of the Borrower and each of
its Restricted Subsidiaries party thereto, and each such document constitutes
the legal, valid and binding obligation of the Borrower or the Restricted
Subsidiary party thereto, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights and the availability of
equitable remedies.

59



--------------------------------------------------------------------------------



 



     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its Restricted
Subsidiaries where the failure to obtain such Governmental Approval or such
violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such Person
that could reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents and Permitted Liens or (v) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents that have been obtained or made or for which the failure to obtain or
make could not reasonably be expected to have a Material Adverse Effect and
other than consents or filings under the UCC.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower and
its Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened challenge by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except in each clause (i),
(ii) or (iii) above, where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Borrower and its Restricted
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets that are due and payable. Such returns
accurately reflect in all material respects all material liabilities for taxes
of the Borrower and its Restricted Subsidiaries for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Restricted Subsidiaries. No Governmental Authority has asserted
any Lien or other claim against the Borrower or any Restricted Subsidiary with
respect to unpaid taxes that has not been discharged or resolved other than
Permitted Liens. The charges, accruals and reserves on the books of the Borrower
and any of its Restricted

60



--------------------------------------------------------------------------------



 



Subsidiaries in respect of federal, state, local and other taxes for all Fiscal
Years and portions thereof since the organization of the Borrower and any of its
Restricted Subsidiaries are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.
     (g) Intellectual Property Matters. Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing that are reasonably necessary to conduct its business. No event has
occurred that permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Restricted Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.
     (h) Environmental Matters. Except to the extent that any of the following,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
          (i) To the knowledge of the Borrower, the properties owned, leased or
operated by the Borrower and its Subsidiaries now or in the past do not contain,
and have not previously contained, any Hazardous Materials in amounts or
concentrations that (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could reasonably be expected to give rise to liability
under applicable Environmental Laws;
          (ii) The Borrower, each of its Subsidiaries and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and to the knowledge
of the Borrower there is no contamination at, under or about such properties or
such operations that could interfere with the continued operation of such
properties or impair the fair saleable value thereof;
          (iii) Neither the Borrower nor any Subsidiary thereof has received
from any Governmental Authority, any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials or compliance with Environmental Laws, nor does the Borrower or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;
          (iv) To the knowledge of the Borrower, Hazardous Materials have not
been transported or disposed of to or from the properties owned, leased or
operated by the Borrower and its Subsidiaries in violation of, or in a manner or
to a location that could give rise to liability under, Environmental Laws, nor
have any Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;
          (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, overtly threatened in writing,
under any

61



--------------------------------------------------------------------------------



 



Environmental Law to which the Borrower or any Subsidiary thereof is or, to the
Borrower’s knowledge will be, named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary or such properties or such operations; and
          (vi) To the knowledge of the Borrower, there has been no release of
Hazardous Materials at or from properties owned, leased or operated by the
Borrower or any Subsidiary, now or in the past, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.
     (i) ERISA.
          (i) As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Pension
Plans or Multiemployer Plans other than those identified on Schedule 6.1(i);
          (ii) The Borrower and each other Credit Party is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder, including the prohibited transaction
provisions of Section 406 of ERISA and Section 4975 of the Code, with respect to
all Employee Benefit Plans except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired and except where a failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Each Employee Benefit Plan that is intended
to be qualified under Section 401(a) of the Code has been determined by the
Internal Revenue Service to be so qualified (or the Borrower is entitled to rely
on an opinion letter issued by the Internal Revenue Service to the sponsor of a
prototype plan), and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter (or an application for an opinion letter) has
not yet expired. No unsatisfied liability for any taxes or penalties has been
incurred by the Borrower or any other Credit Party with respect to any Employee
Benefit Plan, or by any other ERISA Affiliate with respect to any Pension Plan
or Multiemployer Plan, except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
          (iii) As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

62



--------------------------------------------------------------------------------



 



          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(B) failed to make a required contribution or payment to a Multiemployer Plan,
or (C) failed to make a required installment or other required payment under
Section 412 of the Code;
          (v) No Termination Event has occurred or is reasonably expected to
occur; and
          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any other
Credit Party, (B) Pension Plan or (C) Multiemployer Plan.
     (j) Margin Stock. Neither the Borrower nor any Restricted Subsidiary is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock in violation of,
or for any purpose that violates the provisions of, Regulation T, U or X of such
Board of Governors. Following the application of the proceeds of each borrowing
hereunder or drawing under each Letter of Credit, not more than 25% of the
aggregate value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) that are subject to the provisions
of Section 10.2 or Section 10.4, or that are subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 11.1(g), will be margin stock.
     (k) Government Regulation. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) or any other Applicable Law that limits its
ability to incur or consummate the transactions contemplated hereby.
     (l) Material Indebtedness. Schedule 6.1(l) sets forth a complete and
accurate list of all Material Indebtedness of the Borrower and its Restricted
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each indenture, contract or
agreement executed in connection with such Material Indebtedness is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Restricted Subsidiaries have delivered or otherwise made available to the
Administrative Agent a true and complete copy of

63



--------------------------------------------------------------------------------



 



each indenture, contract or agreement executed in connection with the Material
Indebtedness required to be listed on Schedule 6.1(l) or any other Schedule
hereto. Neither the Borrower nor any Restricted Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any indenture, contract or agreement executed in connection with
any Material Indebtedness in any material respect.
     (m) Employee Relations. Each of the Borrower and its Restricted
Subsidiaries has a stable work force in place and is not, as of the Closing
Date, party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 6.1(m). The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Restricted Subsidiaries that could reasonably be
expected to have a Material Adverse Effect.
     (n) Burdensome Provisions. Neither the Borrower nor any Restricted
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or Applicable Law that is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower and its Restricted Subsidiaries do not presently anticipate
that future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect. No Restricted Subsidiary is a party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Capital Stock to the Borrower or any Restricted
Subsidiary or to transfer any of its assets or properties to the Borrower or any
Restricted Subsidiary in each case other than existing under or by reason of the
Loan Documents or Applicable Law.
     (o) Financial Statements. The Audited Financial Statements and the
financial statements delivered by the Borrower to the Administrative Agent
pursuant to Sections 7.1(a), 7.1(b) and the last paragraph of Section 7.1 are
complete and correct and fairly present on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. All pro forma financial statements delivered by the
Borrower to the Administrative Agent were prepared in good faith on the basis of
the assumptions stated therein, which assumptions are believed to be reasonable
in light of then existing conditions.
     (p) No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the business, assets, material agreements,
operations, liabilities (actual or contingent) or condition (financial or
otherwise) of the Borrower and its Subsidiaries and no event has occurred or
condition arisen that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Restricted
Subsidiaries will be Solvent.
     (r) Title to Properties. Each of the Borrower and its Restricted
Subsidiaries has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Borrower and its Restricted Subsidiaries
described in Section 6.1(o), except those which have been disposed of by the
Borrower or its Restricted Subsidiaries subsequent to such date which
dispositions are expressly permitted hereunder.
     (s) Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such
self-insurance and deductibles and covering such risks as are customarily
maintained by companies engaged in similar businesses and owning similar
properties in locations where the Borrower or the applicable Restricted
Subsidiary operates.
     (t) Liens. None of the properties and assets of the Borrower or any
Restricted Subsidiary thereof is subject to any Lien, except Permitted Liens.
Neither the Borrower nor any Restricted Subsidiary thereof has signed any
financing statement or any security agreement authorizing any secured party
thereunder to file any financing statement, except to perfect those Permitted
Liens.
     (u) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Restricted Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that
(i) either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect, or (ii) materially adversely
affects any transaction contemplated hereby.
     (v) Absence of Defaults. No event has occurred or is continuing that
constitutes a Default or an Event of Default, or that constitutes, or that with
the passage of time or giving of notice or both would constitute, a default or
event of default by the Borrower or any Restricted Subsidiary thereof under any
Material Indebtedness or any material judgment, decree or order to which the
Borrower or its Restricted Subsidiaries is a party or by that the Borrower or
its Restricted Subsidiaries or any of their respective properties may be bound
or which would require the Borrower or its Restricted Subsidiaries to make any
payment thereunder prior to the scheduled maturity date therefor.
     (w) Senior Indebtedness Status. The Obligations of the Borrower and each of
its Restricted Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness.
     (x) OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Subsidiary Guarantor: (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from

65



--------------------------------------------------------------------------------



 



investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
     (y) Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of any of the Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of any material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the management of the Borrower to
be reasonable at the time.
     SECTION 6.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment has been terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower will furnish or
cause to be furnished to the Administrative Agent at the Administrative Agent’s
Office at the address set forth in Section 13.1 or such other office as may be
designated by the Administrative Agent from time to time:
     SECTION 7.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year (other
than the last fiscal quarter of any such Fiscal Year), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income or operations,
stockholders’ equity and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the

66



--------------------------------------------------------------------------------



 



Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments. Delivery by the
Borrower to the Administrative Agent of the Borrower’s quarterly report to the
SEC on Form 10–Q with respect to any fiscal quarter, or the availability of such
report on EDGAR Online (to the extent such report complies with the requirements
of this clause (a)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(a).
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated statements of income or operations,
stockholders’ equity and cash flows and a report containing management’s
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm reasonably acceptable to the
Administrative Agent, and accompanied by a report thereon by such certified
public accountants that is not qualified with respect to scope limitations
imposed by the Borrower or any of its Subsidiaries or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP. Delivery by the Borrower to the Administrative Agent of the
Borrower’s annual report to the SEC on Form 10-K with respect to any Fiscal
Year, or the availability of such report on EDGAR Online (to the extent such
report complies with the requirements of this clause (b)), within the period
specified above shall be deemed to be compliance by the Borrower with this
Section 7.1(b).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within sixty (60) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP to the
extent applicable and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet and a report containing management’s discussion
and analysis of such projections, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that, to such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.

67



--------------------------------------------------------------------------------



 



     If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly financial information required by clause
(a) above, the annual financial information required by clause (b) above and the
projected financial statements required by clause (c) above shall include a
reasonably detailed presentation satisfactory to the Administrative Agent,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of its Unrestricted Subsidiaries.
     SECTION 7.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.
     SECTION 7.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrower failed to comply with the terms, covenants, provisions or conditions of
Article IX insofar as they relate to financial and accounting matters or, if
such is not the case, specifying such non-compliance and its nature and period
of existence.
     SECTION 7.4 Other Reports. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
     SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than fifteen (15) days after a Responsible Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:
     (a) the commencement of, or any material development in, all proceedings
and investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Restricted Subsidiary thereof or any of their respective
properties, assets or businesses that if adversely determined could reasonably
be expected to have a Material Adverse Effect;
     (b) any notice of any violation received by the Borrower or any Restricted
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, that in any such case
could reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Borrower or any Restricted Subsidiary
thereof that could reasonably be expected to have a Material Adverse Effect;
     (d) any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to be determined
adversely to the Borrower or its Restricted Subsidiaries and in which the amount
involved is $20,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

68



--------------------------------------------------------------------------------



 



     (e) (i) any Default or Event of Default or (ii) any event that constitutes
or that with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Indebtedness;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and
     (g) the designation of any Subsidiary as a “restricted subsidiary” (or any
similar designation), or the joinder of any Subsidiary as a guarantor, under any
Material Indebtedness or any other Indebtedness permitted pursuant to
Section 10.1(k).
     SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y).
     SECTION 7.7 Posting of Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 13.11); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”.

69



--------------------------------------------------------------------------------



 



ARTICLE VIII
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment has been terminated, and unless a waiver or consent
has been obtained in the manner provided for in Section 13.2, the Borrower will,
and will cause each of its Restricted Subsidiaries to:
     SECTION 8.1 Preservation of Corporate Existence and Related Matters.
     Except as permitted by Section 8.1(b) or Section 10.3:
     (a) Preserve and keep in full force and effect its corporate existence, and
the corporate, partnership or other existence of each of its Subsidiaries, in
accordance with the respective organizational documents of the Borrower or any
such Subsidiary, and qualify and remain qualified as a foreign organization and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.
     (b) Preserve and keep in full force and effect the rights (charter and
statutory), licenses and franchises of the Borrower and its Subsidiaries;
provided, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Subsidiaries, if the board of directors of the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Lenders.
     SECTION 8.2 Maintenance of Property. Protect and preserve all material
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
     SECTION 8.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
     SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (that shall be true and
correct in all material respects) as may be required or as may be necessary to
permit the preparation of

70



--------------------------------------------------------------------------------



 



financial statements in accordance with GAAP and in compliance with applicable
regulations of any Governmental Authority having jurisdiction over it or any of
its properties.
     SECTION 8.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Restricted Subsidiary may contest
any item described in clauses (a) or (b) of this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.
     SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, and except to the extent that a failure to comply
with any of the following, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
use reasonable efforts to ensure such compliance by all of its tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws.
Except as otherwise noted, the Borrower will defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials in, on or under properties owned, leased or operated by
the Borrower and its Subsidiaries, or the Borrower’s or any of its Subsidiaries’
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.
     SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not

71



--------------------------------------------------------------------------------



 



participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.
     SECTION 8.9 Compliance With Agreements. Comply in all material respects
with each material term, condition and provision of all material leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any indenture, contract or agreement executed in
connection with any Material Indebtedness; provided, that the Borrower or any
such Restricted Subsidiary may contest any such lease, agreement or other
instrument in good faith through applicable proceedings so long as adequate
reserves are maintained in accordance with GAAP.
     SECTION 8.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, at the Borrower’s
expense, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition and results of operations. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at any time without advance notice.
     SECTION 8.11 Additional Subsidiaries.
     (a) Additional Domestic Subsidiaries. Notify the Administrative Agent of
(i) the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 8.12 or (ii) the creation or acquisition of any
Domestic Subsidiary that is a Restricted Subsidiary and promptly thereafter (and
in any event within thirty (30) days), cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) pledge a
security interest in all applicable Collateral covered under the Security
Documents owned by such Restricted Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent reasonably shall deem
appropriate for such purpose and to comply with the terms of each Security
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 5.1 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as may be reasonably
requested by the Administrative Agent with respect to such Person, and
(vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

72



--------------------------------------------------------------------------------



 



     (b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a first-tier Foreign Subsidiary that is a
Restricted Subsidiary, and promptly thereafter (and in any event within
forty-five (45) days after notification), cause (i) the Borrower or the
applicable Restricted Subsidiary to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) (or such lesser percentage as may
then be necessary to avoid material adverse tax consequences) of the total
outstanding Capital Stock of such new Foreign Subsidiary and a consent thereto
executed by such new Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such new Foreign Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such documents and certificates referred to in Section 5.1 as may be
reasonably requested by the Administrative Agent (specifically excluding,
however, any joinders or supplements to the Subsidiary Guaranty Agreement and
the Security Documents), (iii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as may be reasonably
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     SECTION 8.12 Designation of Restricted and Unrestricted Subsidiaries.
     (a) Subject to the terms of this Section, the board of directors of the
Borrower may designate any Restricted Subsidiary as an Unrestricted Subsidiary
(or designate any newly formed or acquired Subsidiary as an Unrestricted
Subsidiary to the extent such formation or acquisition is otherwise permitted
hereunder); provided that (i) such designation would not result in a Default or
Event of Default and (ii) any such individual Subsidiary is not a guarantor of,
or a “restricted subsidiary” (or equivalent term) under, any Material
Indebtedness or any other Indebtedness permitted pursuant to Section 10.1(k). If
a Subsidiary is designated as an Unrestricted Subsidiary, the aggregate fair
market value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in such Subsidiary shall be deemed to be Investments
made as of the time of the designation, subject to the limitations hereof on
Restricted Payments. That designation shall only be permitted if the Investment
would be permitted at that time and if the Restricted Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.
     (b) Any designation of a Subsidiary as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by providing prompt written notice to the
Administrative Agent together with a certified copy of the resolution of the
board of directors of the Borrower giving effect to such designation and a
certificate from a Responsible Officer of the Borrower certifying that such
designation complied with the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by this Section. If, at any time,
any Unrestricted Subsidiary would fail to meet the requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be deemed an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted

73



--------------------------------------------------------------------------------



 



to be incurred as of such date under Section 10.1, the Borrower shall be in
Default of such covenant.
     (c) The board of directors of the Borrower may at any time redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
redesignation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such redesignation shall only be permitted if (i)
such Indebtedness is permitted under Section 10.1, (ii) the Borrower has
demonstrated to the Administrative Agent compliance with Section 9.1,
Section 9.2 and Section 9.3 calculated on a pro forma basis as if such
redesignation had occurred at the beginning of the most recent four-quarter
period ended prior to the date of such redesignation for which financial
statements have to be delivered pursuant to Section 7.1, (iii) the Borrower has
complied with Section 8.11, and (iv) no Default or Event of Default would be in
existence following such redesignation.
     (d) Notwithstanding the foregoing, promptly after the date on which the
Borrower or the Administrative Agent determines that any individual Unrestricted
Subsidiary fails to satisfy the requirements specified in the definition of
“Unrestricted Subsidiary”, then such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and the Borrower agrees to deliver all
instruments, documents, certificates and opinions required pursuant to
Section 8.11(a).
     SECTION 8.13 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance and/or replace existing Indebtedness of
the Borrower under the Existing Credit Facility, (b) for general corporate
purposes of the Borrower and its Restricted Subsidiaries, including, without
limitation, working capital, capital expenditures in the ordinary course of
business and Permitted Acquisitions, and (c) to pay fees and expense related to
this Agreement.
     SECTION 8.14 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
ARTICLE IX
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment has been terminated, and unless a waiver or consent
has been obtained in the manner set forth in Section 13.2, the Borrower and its
Restricted Subsidiaries on a Consolidated basis will not:
     SECTION 9.1 Consolidated Total Leverage Ratio. As of any fiscal quarter
end, permit the Consolidated Total Leverage Ratio to be greater than 5.00 to
1.00.

74



--------------------------------------------------------------------------------



 



     SECTION 9.2 Consolidated Secured Leverage Ratio. As of any fiscal quarter
end, permit the Consolidated Secured Leverage Ratio to be greater than 2.50 to
1.00.
     SECTION 9.3 Interest Coverage Ratio. As of any fiscal quarter end, permit
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on such date to be less
than 2.25 to 1.00.
ARTICLE X
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment has been terminated, and unless a waiver or consent
has been obtained in the manner set forth in Section 13.2, the Borrower will not
and will not permit any of its Restricted Subsidiaries to:
     SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:
     (a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1(b));
     (b) Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;
     (c) Indebtedness existing on the Closing Date and listed on
Schedule 6.1(l), and the renewal, refinancing, refunding, extension and
replacement (but not the increase in the aggregate principal amount) thereof;
     (d) Indebtedness of the Borrower and its Restricted Subsidiaries incurred
in connection with Capital Leases;
     (e) purchase money Indebtedness of the Borrower and its Restricted
Subsidiaries;
     (f) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person, to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets,
not to exceed in the aggregate at any time outstanding $100,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that, any
(i) such refinancings, refundings, renewals or extensions do not increase the
principal amount thereof, (ii) such refinancings, refundings, renewals or
extensions are issued on terms and conditions reasonably satisfactory to the
Administrative Agent (including a maturity date at least six (6) months after
the Revolving Credit Maturity Date) and (iii) no Default or Event of Default
exists and is continuing at the time of consummation thereof (both before and
giving effect thereto);

75



--------------------------------------------------------------------------------



 



     (g) Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;
     (h) Guaranty Obligations with respect to Indebtedness permitted pursuant to
this Section;
     (i) Indebtedness owed by any Credit Party to another Credit Party;
     (j) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Qualified Trust Indebtedness;
     (k) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries
pursuant to each of the Senior Unsecured Notes, and, in each case, any
refinancings, refundings, renewals, extensions or exchanges thereof
(“Refinancing Indebtedness”); provided that (i) such Refinancing Indebtedness is
an original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Indebtedness being refinanced, refunded,
renewed, extended or exchanged plus the amount of any premiums required to be
paid thereon and fees and expense associated therewith, (ii) such Refinancing
Indebtedness has a later or equal final maturity and a larger or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed, extended
or exchanged, (iii) the covenants, events of default and any Guaranty
Obligations in respect thereof, taken as a whole, shall not be materially less
favorable to the Borrower and its Restricted Subsidiaries (as determined by the
Administrative Agent in its reasonable discretion) than those contained in the
Indebtedness being refinanced, refunded, renewed, extended or exchanged and
(iv) at the time of, and after giving effect to, such refinancing, refunding,
renewal, extension or exchange, no Default or Event of Default shall have
occurred and be continuing;
     (l) additional unsecured Indebtedness of the Borrower or its Restricted
Subsidiaries; provided that (i) such Indebtedness matures at least six
(6) months after the Revolving Credit Maturity Date, (ii) after giving effect to
the incurrence of any such Indebtedness on a pro forma basis, as if such
incurrence of Indebtedness had occurred on the first day of the twelve month
period ending on the last day of the Borrower’s then most recently completed
fiscal quarter, the Borrower and its Restricted Subsidiaries would have been in
compliance with all the financial covenants set forth in Article IX, and the
Borrower shall have delivered to the Administrative Agent a certificate of its
chief financial officer to such effect setting forth in reasonable detail the
computations necessary to determine such compliance, (iii) at the time of the
incurrence of such Indebtedness and after giving effect thereto, no Default or
Event of Default shall exist or be continuing and (iv) the documentation
governing such Indebtedness contains customary market terms;
     (m) additional secured Indebtedness not otherwise permitted pursuant to
this Section in an aggregate amount outstanding not to exceed an amount equal to
ten percent (10%) of Consolidated Tangible Assets, determined, with respect to
each incurrence of Indebtedness pursuant to this Section 10.1(m), as of the most
recently-ended fiscal quarter for which financial statements have been furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1 (it being
understood that this Section 10.1(m) is a limitation on such Indebtedness on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.1(m)

76



--------------------------------------------------------------------------------



 



retroactively); provided that (i) not more than $150,000,000 of such secured
Indebtedness is recourse to any Credit Party, (ii) such Indebtedness matures at
least six (6) months after the Revolving Credit Maturity Date and (iii) at the
time of the incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or be continuing;
     (n) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries, including Indebtedness represented by letters of credit for the
account of the Borrower or any Restricted Subsidiary, in respect of workers’
compensation claims, self-insurance obligations, performance, proposal,
completion, surety and similar bonds and completion guarantees provided by the
Borrower or its Restricted Subsidiaries in the ordinary course of business;
provided that the underlying obligation to perform is that of the Borrower or
one of its Restricted Subsidiaries and not that of any other Person and,
provided, further, that such underlying obligation is not in respect of borrowed
money;
     (o) Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder; and
     (p) Indebtedness of the Borrower or any Restricted Subsidiary arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence.
     SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
     (b) Liens or deposits to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;
     (c) Liens consisting of judgments or judicial attachment liens (including
prejudgment attachment), provided that the enforcement of such Liens is
effectively stayed, or payment of which is covered in full (subject to customary
deductible) by insurance, or that do not otherwise result in an Event of
Default;
     (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) that are not overdue for a period of more
than thirty (30) days or (ii) that are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

77



--------------------------------------------------------------------------------



 



     (e) Liens consisting of (i) deposits or pledges made in the ordinary course
of business in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation, (ii) good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness) or leases to which the Borrower or any Restricted
Subsidiary is a party or (iii) deposits as security for contested taxes or
import or customs duties or for the payment of rent, incurred in the ordinary
course of business;
     (f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property that
in the aggregate are not substantial in amount and that do not, in any case,
materially detract from the value of such property or materially impair the use
thereof in the ordinary conduct of business;
     (g) Liens securing Hedging Obligations so long as the related Indebtedness
was incurred in compliance with Section 10.1(b);
     (h) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
     (i) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders under the Loan Documents;
     (j) Liens existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into a
Restricted Subsidiary (i) that were not created in contemplation of or in
connection with such event, (ii) that do not extend to or cover any other
property or assets of Borrower or any Restricted Subsidiary and (iii) so long as
any Indebtedness related to any such Liens is permitted under Section 10.1(f);
provided that, to the extent any such Liens extend to or cover any assets of
such Person included in the Collateral, (A) the Borrower shall keep records for
the accounts receivable of such Person separate from those of the Borrower and
its Restricted Subsidiaries and (B) such Person shall not be merged,
consolidated or liquidated with or into the Borrower or any Restricted
Subsidiary unless such Liens are released in connection therewith;
     (k) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a credit or
depository institution;
     (l) Liens in existence on the Closing Date and described on Schedule 10.2;
     (m) Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any assets other than the assets financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such assets at the time of acquisition;
     (n) Liens securing Indebtedness permitted under Section 10.1(m); provided
that (i) the total Asset Lien Value of assets of the Borrower and its Restricted
Subsidiaries owned on the

78



--------------------------------------------------------------------------------



 



Closing Date that are subject to such Liens shall not exceed (A) an amount equal
to ten percent (10%) of Consolidated Tangible Assets determined as of the end of
the fiscal quarter ended immediately prior to the Closing Date less (B) the
aggregate amount of all Asset Dispositions made pursuant to Section 10.4(k), and
(ii) the total Asset Lien Value subject to such Liens (including those permitted
by clause (i) of this proviso) shall not exceed, in the aggregate, an amount
equal to ten percent (10%) of Consolidated Tangible Assets determined as of the
most recently-ended fiscal quarter for which financial statements have been
furnished pursuant to clauses (a) and (b), respectively, of Section 7.1;
provided further that compliance with this Section 10.2(n) shall be determined,
in each case, as of the date a Lien is incurred in reliance on this
Section 10.2(n) (it being understood that this Section 10.2(n) is a limitation
on such Liens on a prospective basis only and that no Default or Event of
Default shall occur under this Section 10.2(n) retroactively);
     (o) Liens on the Capital Stock of Agecroft to secure the obligations of
Agecroft;
     (p) Liens in favor of the Borrower or the Subsidiary Guarantors; and
     (q) Liens on the Capital Stock of Unrestricted Subsidiaries.
     SECTION 10.3 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
     (a) any Person may be merged or consolidated with or into the Borrower;
provided that the Borrower shall be the continuing or surviving Person;
     (b) any Person other than the Borrower may be merged with or consolidated
into any Restricted Subsidiary; provided that such Restricted Subsidiary shall
be the continuing or surviving Person;
     (c) any Subsidiary of the Borrower may be liquidated, wound-up and/or
dissolved into the Borrower or any Restricted Subsidiary to the extent that such
liquidation, winding-up and/or dissolution would not violate Section 8.1; and
     (d) any Subsidiary of the Borrower may merge into the Person such
Subsidiary was formed to acquire in connection with a Permitted Acquisition.
     SECTION 10.4 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:
     (a) the sale or lease of equipment, inventory or other assets in the
ordinary course of business;
     (b) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Restricted Subsidiaries;

79



--------------------------------------------------------------------------------



 



     (c) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or a Restricted Subsidiary;
     (d) the sale or other disposition of investments permitted pursuant to
clause (b) of the definition of Permitted Investments;
     (e) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (f) the disposition of any Hedging Agreement;
     (g) the sale (i) for cash or Purchase Notes by the Borrower or any of its
Restricted Subsidiaries of Unoccupied Prison Facilities for a minimum price per
bed of $25,000, (ii) for cash of other Prison Facilities having a fair market
value not to exceed $45,000,000 in the aggregate in any Fiscal Year, and
(iii) for cash of any Prison Facility to the United States Bureau of Prisons or
any other federal, state or local governmental agency in connection with a
management contract with such entity with respect to such Prison Facility, such
Asset Disposition to be for fair market value, as determined in good faith by
the board of directors of the Borrower and certified in writing by the board of
directors to the Administrative Agent;
     (h) any sale or other disposition for cash of Purchase Notes for fair
market value;
     (i) the sale and leaseback of Unoccupied Prison Facilities to Governmental
Authorities in connection with management contracts relating thereto; provided
that the gross cash proceeds of such sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Borrower, of
such Unoccupied Prison Facility that is the subject of that sale and leaseback
transaction and such transaction is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent;
     (j) Asset Swaps; provided that (i) the Borrower would, at the time of such
Asset Swap and after giving pro forma effect thereto as if such Asset Swap had
been made at the beginning of the applicable four-fiscal quarter period, have
been permitted to incur at least $1.00 of additional Indebtedness without
declining below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Asset Swap is to made and (ii) the board of directors of the Borrower determines
that the fair market value of the assets received by the Borrower in the Asset
Swap is not less than the fair market value of the assets disposed of by the
Borrower in such Asset Swap and such determination is evidenced by a resolution
of the board of directors of the Borrower set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent;
     (k) Asset Dispositions of assets owned by the Borrower and its Restricted
Subsidiaries on the Closing Date, not otherwise permitted pursuant to this
Section, in an aggregate amount not to exceed (i) an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the end of the fiscal
quarter ended immediately prior to the Closing Date less (ii) the aggregate
amounts of Liens incurred pursuant to Section 10.2(n) that

80



--------------------------------------------------------------------------------



 



are subject to clause (i) of the proviso of such Section (after giving effect to
any Liens that are released in connection with such Asset Dispositions);
provided that compliance with this Section 10.4(k) shall be determined, in each
case, as of the date an Asset Disposition is made in reliance on this
Section 10.4(k) (it being understood that this Section 10.4(k) is a limitation
on such Asset Dispositions on a prospective basis only and that no Default or
Event of Default shall occur under this Section 10.4(k) retroactively);
     (l) the sale by CCA (U.K.) Ltd, a U.K. corporation, of its interest in
Agecroft;
     (m) the sale or other disposition by the Borrower of its interest in the
Agecroft Note;
     (n) sales or other dispositions permitted pursuant to Section 10.5;
     (o) Asset Dispositions not otherwise permitted pursuant to this Section in
an aggregate amount not to exceed $20,000,000 in any Fiscal Year; and
     (p) additional Asset Dispositions of assets acquired by the Borrower and
its Restricted Subsidiaries after the Closing Date and Designated Assets,
subject to the terms and conditions set forth below:
          (i) the Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Disposition at least equal to
(A) the fair market value of the assets (other than Designated Assets) sold or
otherwise disposed of or (B) the Designated Asset Value of the Designated Assets
sold or otherwise disposed of;
          (ii) the fair market value or Designated Asset Value, as applicable,
is determined by the board of directors of the Borrower and evidenced by a
resolution of such board of directors set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent; and
          (iii) at least 75% of the consideration received in the Asset
Disposition by the Borrower or such Restricted Subsidiary is in the form of cash
or Cash Equivalents. For purposes of this clause (iii) only, each of the
following will be deemed to be cash:
     (A) any liabilities, as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet, of the Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to this Agreement) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability;
     (B) any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted within
ninety (90) days of the applicable Asset Disposition by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents, to the extent of the cash
or Cash Equivalents received in that conversion;

81



--------------------------------------------------------------------------------



 



     (C) 100% of the securities, notes or other obligations or Indebtedness
actually received by the Borrower as consideration for the sale or other
disposition of a Designated Asset pursuant to the terms of a Designated Asset
Contract, but only to the extent that such securities, notes or other
obligations or Indebtedness were explicitly required to be included, or
permitted to be included solely at the option of the purchaser, in such
consideration pursuant to the terms of the applicable Designated Asset Contract;
     (D) 100% of the Indebtedness actually received by the Borrower as
consideration for the sale or other disposition of an Unoccupied Prison
Facility; and
     (E) any Designated Non-Cash Consideration received by the Borrower or any
such Restricted Subsidiary in the Asset Disposition;
provided, however, that within 360 days after the receipt of any Net Proceeds
from an Asset Disposition permitted pursuant to this Section 10.4(p), the
Borrower may apply the Net Proceeds from such Asset Disposition:
     (1) to acquire all or substantially all of the assets of, or a majority of
the Capital Stock of, another Permitted Business;
     (2) to make a capital expenditure (provided, that the completion of (i)
construction of new facilities, (ii) expansions to existing facilities, and
(iii) repair or reconstruction of damaged or destroyed facilities that commences
within 360 days after the receipt of any Net Proceeds from an Asset Disposition
may extend for an additional 360 day period if the Net Proceeds to be used for
such construction, expansion or repair are committed to and set aside
specifically for such activity within 360 days of their receipt); or
     (3) to acquire other long-term assets that are used or useful in a
Permitted Business.
     Pending the final application of any Net Proceeds, the Borrower may use the
Net Proceeds to pay Loans or invest the Net Proceeds in any Permitted
Investment. Any Net Proceeds from Asset Dispositions that are not applied or
invested as provided in the preceding proviso to this Section 10.4(p) shall
constitute “Excess Proceeds.” Within five (5) days of each date on which the
aggregate amount of Excess Proceeds exceeds $15,000,000, the Borrower shall
apply all the Excess Proceeds to prepay the Loans in the manner set forth in
Section 2.4(b), without a corresponding permanent reduction in the Revolving
Credit Commitment. If any Excess Proceeds remain after such prepayment of the
Loans, the Borrower shall offer to purchase Senior Unsecured Notes with such
remaining Excess Proceeds pursuant to the terms and conditions of the Senior
Unsecured Notes. Upon application of the Excess Proceeds to prepay the Loans and
prepay the Senior Unsecured Notes, the amount of Excess Proceeds shall be reset
at zero.
     SECTION 10.5 Restricted Payments. (a) Declare or pay any dividend or make
any other payment or distribution on account of the Borrower’s, or any
Restricted Subsidiary’s,

82



--------------------------------------------------------------------------------



 



Capital Stock (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any Restricted Subsidiary) or
to the direct or indirect holders of the Borrower’s or any Restricted
Subsidiary’s Capital Stock in their capacity as such (other than dividends or
distributions (i) payable in Capital Stock (other than Disqualified Stock) of
the Borrower or (ii) payable to the Borrower and/or a Restricted Subsidiary of
the Borrower), (b) purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Borrower) any Capital Stock of the Borrower, (c) make any payment
on or with respect to, or purchase, redeem, defease or otherwise acquire or
retire for value any Subordinated Indebtedness, except a payment of interest or
principal at the Stated Maturity thereof or a payment of principal or interest
on Indebtedness owed to the Borrower or any of its Restricted Subsidiaries, or
(d) make any Restricted Investment (all such payments and other actions set
forth in these clauses (a) through (d) above being collectively referred to as
“Restricted Payments”);
     unless, at the time of and after giving effect to such Restricted Payment:
     (a) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;
     (b) the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-fiscal quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness without declining below a
Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such Restricted Payment is
to made; and
     (c) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after May 3, 2002 (excluding Restricted Payments permitted by clauses (b), (c),
(d), (e), (g), (h) and (i) of the next succeeding paragraph), is less than the
sum, without duplication, of:
          (i) 50% of the Consolidated Net Income of the Borrower, for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after May 3, 2002 to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), plus
          (ii) 100% of the aggregate net cash proceeds received by the Borrower
(including the fair market value of any Permitted Business or assets used or
useful in a Permitted Business to the extent acquired in consideration of
Capital Stock of the Borrower (other than Disqualified Stock)) since May 3, 2002
as a contribution to its common equity capital or from the issue or sale of
Capital Stock of the Borrower (other than Disqualified Stock) or from the issue
or sale of convertible or exchangeable Disqualified Stock or convertible or
exchangeable debt securities of the Borrower that have been converted into or
exchanged for such Capital Stock (other than Capital Stock (or Disqualified
Stock or debt securities) sold to a Subsidiary of the Borrower), plus

83



--------------------------------------------------------------------------------



 



          (iii) to the extent that any Restricted Investment (other than a
Restricted Investment permitted by clause (e) of the next succeeding paragraph)
that was made after May 3, 2002 is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (i) the cash return of capital with respect to
such Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment, plus
          (iv) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after May 3, 2002, the lesser of (i) the
fair market value of the Borrower’s Investment in such Subsidiary as of the date
of such redesignation or (ii) such fair market value as of the date on which
such Subsidiary was originally designated as an Unrestricted Subsidiary, plus
          (v) $25,000,000.
     So long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the preceding provisions shall not prohibit:
     (a) the payment of any dividend within 60 days after the date of
declaration of the dividend, if at the date of declaration the dividend payment
would have complied with the provisions of this Agreement;
     (b) the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Borrower or any Subsidiary Guarantor or
of any Capital Stock of the Borrower in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Capital Stock of the Borrower (other than Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (c)(ii) of the preceding paragraph;
     (c) the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Borrower or any Subsidiary Guarantor with the
net cash proceeds from an incurrence of Permitted Refinancing Indebtedness;
     (d) (i) loans or advances from any Restricted Subsidiary to the Borrower or
any of its Restricted Subsidiaries and (ii) the payment of any dividend or the
making of any other distribution by a Restricted Subsidiary of the Borrower
(x) to the Borrower or any Restricted Subsidiary or (y) to the holders of its
Capital Stock on a pro rata basis;
     (e) (i) the purchase, redemption or other acquisition, cancellation or
retirement for value of Capital Stock, or options, warrants, equity appreciation
rights or other rights to purchase or acquire Capital Stock of the Borrower or
any Restricted Subsidiary of the Borrower or any parent of the Borrower held by
any existing or former employees of the Borrower or any Subsidiary of the
Borrower or their assigns, estates or heirs, in each case in connection with the
repurchase provisions under employee stock option or stock purchase agreements
or other agreements to compensate management employees; provided that such
redemptions or repurchases pursuant to this clause will not exceed $2,500,000 in
the aggregate during any calendar year and $10,000,000 in the aggregate for all
such redemptions and repurchases; provided further, that the Borrower may
carry-forward and make in a subsequent calendar year,

84



--------------------------------------------------------------------------------



 



in addition to the amounts permitted for such calendar year, the amount of such
redemptions or repurchases permitted to have been made but not made in any
preceding calendar year; provided further that such amount in any calendar year
may be increased by an amount not to exceed (x) the cash proceeds from the sale
of Capital Stock of the Borrower to existing or former employees of the Borrower
or any Subsidiary of the Borrower after the Closing Date (to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments by virtue of clause (c)(ii) of the preceding
paragraph) plus (y) the cash proceeds of key man life insurance policies
received by the Borrower and its Subsidiaries after the Closing Date less
(z) the amount of any Restricted Payments previously made pursuant to clause
(x) and (y) of this clause (e)(i) and (ii) loans or advances to employees or
directors of the Borrower or any Subsidiary of the Borrower the proceeds of
which are used to purchase Capital Stock of the Borrower, in an aggregate amount
not in excess of $10,000,000 at any one time outstanding;
     (f) prior to the Closing Date, the declaration and payment by the Borrower
of a dividend consisting of Qualified Trust Preferred Stock with a fair market
value that is not greater than is necessary in order to preserve the Borrower’s
eligibility to elect Real Estate Investment Trust status with respect to its
1999 taxable year;
     (g) prior to the Closing Date, the repurchase, redemption or other
acquisition or retirement for value of up to $130,000,000 in liquidation
preference of the Series B Preferred Stock if the Borrower would, at the time of
such Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, have been permitted to incur at least $1.00 of additional Indebtedness
without declining below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0
for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Restricted Payment is to made;
     (h) repurchases of Capital Stock of the Borrower deemed to occur upon the
exercise of stock options if such Capital Stock represents a portion of the
exercise price thereof;
     (i) prior to the Closing Date, the declaration and payment of dividends on
the Borrower’s Series A Preferred Stock and Series B Preferred Stock in
accordance with terms of the Series A Preferred Stock and Series B Preferred
Stock as in effect on May 7, 2003;
     (j) prior to the Closing Date, the payment of the liquidation preference of
and all accrued and unpaid interest on 100% of issued and outstanding shares of
the Series A Preferred Stock in accordance with the terms of the Series A
Preferred Stock as in effect on the Closing Date and the notice of redemption to
be given by the Borrower on May 7, 2003;
     (k) prior to the Closing Date, the redemption pursuant to their terms of
all PMI Notes that remain outstanding on the applicable redemption date after
the Borrower sends notice of such redemption to the holders of such notes,
provided that (i) the Borrower converts all PMI Notes pursuant to their terms
upon the proper request of a holder of such notes and (ii) the fair market value
of the common stock received upon such conversion (measured as of the date the
notice of redemption is given) is not less than one and one half times the
proceeds such holder would receive pursuant to such redemption;

85



--------------------------------------------------------------------------------



 



     (l) prior to the Closing Date, the repurchase, redemption or other
acquisition or retirement for value of the shares of Series A Preferred Stock
issued and outstanding on May 7, 2003 with the net proceeds from the issuance by
a Qualified Trust of Qualified Trust Preferred Stock; and
     (m) Restricted Payments not otherwise permitted in an amount not to exceed
$40,000,000.
     The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this Section 10.5 shall
be determined by the Borrower’s board of directors, whose resolution with
respect thereto shall be delivered to the Administrative Agent. The Borrower’s
board of directors’ determination must be based upon an opinion or appraisal
issued by an accounting, appraisal or investment banking firm of national
standing if the fair market value exceeds $15,000,000. Except with respect to
any Restricted Payment permitted pursuant to clauses (a) — (m) of the
immediately preceding paragraph, not later than ten (10) days following the end
of the fiscal quarter in which such Restricted Payment was made, the Borrower
shall deliver to the Administrative Agent an officer’s certificate, in form
reasonably satisfactory to the Administrative Agent, stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 10.5 were calculated.
     SECTION 10.6 Limitations on Exchange and Issuance of Disqualified Stock.
Issue, sell or otherwise dispose of any class or series of Disqualified Stock.
     SECTION 10.7 Transactions with Affiliates. Directly or indirectly (a) make
any loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:
          (i) transactions permitted by Sections 10.1, 10.2, 10.3, 10.4, 10.5,
and 10.6;
          (ii) transactions existing on the Closing Date and described on
Schedule 10.7;
          (iii) normal compensation and reimbursement of reasonable expenses of
officers and directors; Subsidiaries;
          (iv) transactions between or among the Borrower and/or its Restricted
Subsidiaries;
          (v) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of employment
arrangements, stock options and stock ownership plans and other reasonable fees,
compensation, benefits and indemnities paid or entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course

86



--------------------------------------------------------------------------------



 



of business to or with officers, directors or employees of the Borrower and its
Restricted Subsidiaries; and
          (vi) other transactions (including, without limitation, employment
agreements and indemnity agreements) in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party, as determined in good faith by the
board of directors of the Borrower.
     SECTION 10.8 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) except pursuant to a
transaction permitted by Section 10.3, amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders hereunder.
     SECTION 10.9 Amendments; Payments and Prepayments of Material Indebtedness.
     (a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Material Indebtedness (including, without limitation,
the Senior Unsecured Notes) in any respect that would materially adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
     (b) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Material Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (including, without limitation, (i) by way
of depositing with any trustee with respect thereto money or securities before
due for the purpose of paying when due and (ii) at the maturity thereof), other
than the prepayment of Material Indebtedness permitted hereunder (including,
without limitation, as otherwise permitted pursuant to Section 10.5); provided,
however, that (A) the Borrower may make optional or voluntary payments on any
Senior Unsecured Note so long as the Borrower has demonstrated that the pro
forma Consolidated Total Leverage Ratio is less than 4.75 to 1.00 as of the date
of any such payment and after giving effect thereto and (B) the Borrower and its
Restricted Subsidiaries may make optional or voluntary payments or prepayments
of any intercompany Indebtedness incurred pursuant to Section 10.1(i).
     SECTION 10.10 Restrictive Agreements.
     (a) Enter into any Indebtedness (other than the Senior Unsecured Notes)
that contains any negative pledge on assets or that restricts, limits or
otherwise encumbers its ability to incur Liens on or with respect to any of its
assets or properties other than the assets or properties securing such
Indebtedness.
     (b) Enter into or permit to exist any agreement (other than the Senior
Unsecured Notes) that impairs or limits the ability of any Restricted Subsidiary
of the Borrower to pay dividends to the Borrower.

87



--------------------------------------------------------------------------------



 



     SECTION 10.11 Nature of Business. Engage in any business other than a
Permitted Business.
     SECTION 10.12 Impairment of Security Interests. Take or omit to take any
action that would have the result of materially impairing the security interests
in favor of the Administrative Agent with respect to the Collateral.
     SECTION 10.13 Use of Proceeds. Use the proceeds of the Extensions of
Credit, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation T, U or X of the Board of Governors of the Federal Reserve System) or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose (except to
the extent that such purchase would not cause more than 25% of the aggregate
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) that are subject to the provisions of
Section 10.2 or Section 10.4, or that are subject to any restriction contained
in any agreement or instrument between the Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of
Section 11.1(g), to consist of margin stock).
ARTICLE XI
DEFAULT AND REMEDIES
     SECTION 11.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made, by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications shall be incorrect or misleading in
any material respect when made or deemed made.

88



--------------------------------------------------------------------------------



 



     (d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1 or 7.2 or Articles IX or X.
     (e) Default in Performance of Other Covenants and Conditions. The Borrower
or any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (except as
otherwise specifically provided in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after written
notice thereof has been given to the Borrower by the Administrative Agent.
     (f) Hedging Agreement. The Borrower or any other Credit Party shall default
in the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$20,000,000.
     (g) Material Indebtedness Cross-Default. The Borrower or any other Credit
Party shall (i) default in the payment of any Material Indebtedness (other than
the Loans or any Reimbursement Obligation) beyond the period of grace if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Material Indebtedness to
become due prior to its Stated Maturity (any applicable grace period having
expired).
     (h) Change in Control. Any Change in Control shall occur.
     (i) Voluntary Bankruptcy Proceeding. The Borrower or any Restricted
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization,

89



--------------------------------------------------------------------------------



 



winding up or composition or adjustment of debts, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for the Borrower or any
Restricted Subsidiary thereof or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
     (k) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby (subject to Permitted Liens), in each
case other than in accordance with the express terms hereof or thereof.
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts that, under the provisions of any Pension Plan or Section 412 of the
Code, the Borrower or any ERISA Affiliate is required to pay as contributions
thereto, (ii) an accumulated funding deficiency in excess of $20,000,000 occurs
or exists, whether or not waived, with respect to any Pension Plan, (iii) a
Termination Event or (iv) the Borrower or any ERISA Affiliate as employers under
one or more Multiemployer Plans makes a complete or partial withdrawal from any
such Multiemployer Plan and the plan sponsor of such Multiemployer Plans
notifies such withdrawing employer that such employer has incurred a withdrawal
liability requiring payments in an amount exceeding $20,000,000.
     (m) Judgment. A judgment or order for the payment of money that causes the
aggregate amount of all such judgments to exceed $20,000,000 in any Fiscal Year
shall be entered against the Borrower or any Credit Party by any court and such
judgment or order shall continue without having been discharged, vacated, stayed
or bonded for a period of thirty (30) days after the entry thereof.
     SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
     (a) Acceleration; Termination of Facilities. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in

90



--------------------------------------------------------------------------------



 



Section 11.1(i) or (j), the Credit Facility shall be automatically terminated
and all Obligations (other than Hedging Obligations) shall automatically become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding;
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph (a), require that the Borrower
at such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit; and
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
     SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
     SECTION 11.4 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the applicable Issuing Lender
in its capacity as such (ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

91



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
     Fifth, to the Administrative Agent for the account of the applicable
Issuing Lender, to cash collateralize any L/C Obligations then outstanding; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Amounts held to cash collateralize any L/C Obligations pursuant to clause
Fifth above and/or Section 11.2(b) shall be applied by the Administrative Agent
to the payment of drafts drawn under Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to Section 11.2, and the unused portion thereof after all such Letters
of Credit shall have expired or been fully drawn upon, if any, shall be applied
to repay the other Obligations, if any, in the order set forth above.
     SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

92



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XII
THE ADMINISTRATIVE AGENT
     SECTION 12.1 Appointment and Authority. Each of the Lenders and each
Issuing Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Restricted Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
     SECTION 12.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
     SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

93



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lenders.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the applicable
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions

94



--------------------------------------------------------------------------------



 



of this Article shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
     SECTION 12.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and each Issuing Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 13.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     (b) Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of as an Issuing
Lender, if applicable, and as Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such

95



--------------------------------------------------------------------------------



 



succession or make other arrangement satisfactory to Bank of America, as a
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to Letters of Credit issued thereby.
     SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.
     SECTION 12.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon repayment of the
outstanding principal of and all accrued interest on the Loans, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving Credit
Commitment and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale, disposition or
other transaction permitted hereunder or under any other Loan Document, or
(iii) subject to Section 13.2, if approved, authorized or ratified in writing by
the Required Lenders;
     (b) to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien (except Permitted Liens permitted solely by Section 10.2(n)); and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Security
Documents if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

96



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS
     SECTION 13.1 Notices.
     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page or telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested. A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

                 
 
  If to the Borrower:       Corrections Corporation of America
10 Burton Hills Boulevard, Suite 100
Nashville, Tennessee 37215
Attention: Chief Financial Officer
Telephone No.: (615) 263-3131
Telecopy No.: (615) 263-3010    
 
               
 
  With copies to:       Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: James S. Tate, Jr.
Telephone No.: (615) 742-6200
Telecopy No.: (615) 742-6293    
 
               
 
  If to Bank of America as
Administrative Agent:       Bank of America, N.A.
Mail Code: IL1-231-10-41
231 South LaSalle Street
Chicago, Illinois 60604
Attention: Agency Management
Telephone No.: (312) 828-3185
Telecopy No.: (877) 207-2382    

97



--------------------------------------------------------------------------------



 



                 
 
  With copies to:       Bank of America, N.A.
Mail Code: MD9-978-04-01
1101 Wooton Parkway
Rockville, Maryland 20852
Attention: Barbara P. Levy
Telephone No.: (301) 517-3128
Telecopy No.: (804) 553-2394    
 
               
 
  If to any Lender:       To the address set forth on the Register    

     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office that shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
     SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 5.1 without the written
consent of each Lender directly affected thereby;
     (b) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 11.2)
or the amount of Loans of any Lender without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

98



--------------------------------------------------------------------------------



 



     (e) change Section 4.4 or Section 11.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
     (g) release all of the Subsidiary Guarantors or release Subsidiary
Guarantors comprising substantially all of the credit support for the
Obligations, in either case, from the Subsidiary Guaranty Agreement (other than
as authorized in Section 12.9), without the written consent of each Lender; or
     (h) release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 12.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender as such
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent as such
under this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.
     In addition, notwithstanding anything to the contrary herein, each Lender
hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Revolving Credit Commitment pursuant to
Section 2.7 or any Incremental Term Loans pursuant to Section 2.8, including,
without limitation, amendments to permit such increases in the Revolving Credit
Commitment and any Incremental Term Loans to share ratably in the benefits of
this Agreement and the other Loan Documents and to include appropriately any
Lenders under such increases in the Revolving Credit Commitment and any
Incremental Term Loans in any determination of Required Lenders; provided that
no such amendment shall adversely affect in any material respect the rights of
any Lender, in each case, without the written consent of such Lender.

99



--------------------------------------------------------------------------------



 



     SECTION 13.3 Expenses; Indemnity.
     (a) Costs and Expenses. The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, each Lender and the Issuing Lenders in connection with the
enforcement or preservation of any rights (including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of any Loans or Letters of Credit) (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent, each Lender and the
Issuing Lenders; provided that, so long as no Default or Event of Default
exists, such reimbursement for legal fees and disbursements shall be limited to
the fees and disbursements of one primary counsel designated by the
Administrative Agent plus the fees and disbursements of any local and specialist
counsel engaged by the Administrative Agent.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without

100



--------------------------------------------------------------------------------



 



limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the applicable Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the applicable Issuing Lender or such Related Party, as the
case may be, such Lender’s Applicable Margin (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such subagent) or the
applicable Issuing Lender in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or applicable Issuing Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, any Issuing Lender and the Swing Line Lender, the
replacement of any

101



--------------------------------------------------------------------------------



 



Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, each
Issuing Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     SECTION 13.5 Governing Law.
     (a) Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York, without reference to the conflicts or
choice of law principles thereof, other than such principles that are stated in
Section 5-1401 and 5-1402 of the General Obligations Law of the State of New
York.
     (b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any

102



--------------------------------------------------------------------------------



 



other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
     (c) Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     SECTION 13.6 Waiver of Jury Trial.
     (a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral, which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 13.8 Injunctive Relief; Punitive Damages.
     (a) The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such

103



--------------------------------------------------------------------------------



 



case without the necessity of proving actual damages, to the extent permitted by
Applicable Law and principles of equity.
     (b) To the extent permitted by Applicable Law, the Administrative Agent,
the Lenders and the Borrower (on behalf of itself and the Credit Parties) hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.
     SECTION 13.9 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     SECTION 13.10 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans (including for purposes of this paragraph (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that

104



--------------------------------------------------------------------------------



 



          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Credit Commitment and the Loans at the time
owing to it, the aggregate amount of the Revolving Credit Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless (A) such assignment is made to an existing Lender,
to an Affiliate thereof or to an Approved Fund with respect thereto, or (B) each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Credit Commitment
assigned;
          (iii) no consent shall be required for any assignment except to the
extent required by subsections (b)(i) and (b)(iv) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Person that is a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender;
     (C) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment;
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

105



--------------------------------------------------------------------------------



 



          (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
          (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans)owing to it);
provided that (i) such Lender’s rights and obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the exercise of such rights and the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the Issuing Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

106



--------------------------------------------------------------------------------



 



amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
or modification described in Section 13.2 that directly affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.8, 4.9, 4.10
and 4.11 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 13.4
as though it were a Lender, provided such Participant agrees to be subject to
Section 4.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an Issuing Lender and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as an Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Lender or Swingline Lender, as the case may be. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing

107



--------------------------------------------------------------------------------



 



Lender and all L/C Obligations with respect thereto (including the right to
require the L/C Participants to make payments and fund risk participations in
any unreimbursed portions of any payment made by the Issuing Lender pursuant to
Section 3.4(b)). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.2(b). Upon the appointment of a successor Issuing
Lender and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such successor or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
     SECTION 13.11 Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Affiliates’ respective partners, directors, officers,
employees, agents, accountants, legal counsel, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Hedging Agreement with a Lender or the Administrative Agent) or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.7 or 2.8, or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (h) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (i) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent, any Lender, any Issuing Lender or any
of their respective Affiliates or in accordance with any such Person’s
regulatory compliance policy if such Person deems the same to be necessary for
the mitigation of claims by those authorities against such Person or any of its
Affiliates. For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any

108



--------------------------------------------------------------------------------



 



Credit Party; provided that, in the case of information received from a Credit
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities laws.
     SECTION 13.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
     SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit Commitment
remains in effect or the Credit Facility has not been terminated.
     SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
     SECTION 13.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 13.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
     SECTION 13.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event

109



--------------------------------------------------------------------------------



 



of any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
     SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document (except for contingent
Obligations that expressly survive the termination of this Agreement or any
other Loan Document) shall have been indefeasibly and irrevocably paid and
satisfied in full and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
     SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     SECTION 13.21 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a board range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

110



--------------------------------------------------------------------------------



 



     SECTION 13.22 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and Subsidiary Guarantors, which information includes
the name and address of each Borrower and Subsidiary Guarantor and other
information that will allow such Lender to identify such Borrower or Subsidiary
Guarantor in accordance with the Act.
     SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.
     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents that imposes
additional burdens on the Borrower or its Restricted Subsidiaries or further
restricts the rights of the Borrower or its Restricted Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.
     (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.
[Signature pages to follow]

111



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

                  CORRECTIONS CORPORATION OF
AMERICA, as Borrower
 
           
 
  By:       /s/ Todd J Mullenger          
 
      Name:   Todd J Mullenger
 
      Title:   Chief Financial Officer and
 
          Executive Vice President

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  AGENT:
 
                BANK OF AMERICA, N.A., as Administrative
Agent
 
           
 
  By:       /s/ Roberto O. Salazar          
 
      Name:   Roberto O. Salazar 
 
           
 
      Title:   Assistant Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                BANK OF AMERICA, N.A., as Swingline
Lender, Issuing Lender and Lender
 
           
 
  By:       /s/  Barbara P. Levy          
 
      Name:   Barbara P. Levy
 
      Title:   Senior Vice President

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION
 
           
 
  By:       /s/ Michael Johnson          
 
      Name:   Michael Johnson 
 
           
 
      Title:   Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.
 
           
 
  By:       /s/ Robert L. Mendoza          
 
      Name:   Robert L. Mendoza 
 
           
 
      Title:   Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.
 
           
 
  By:       /s/ Scott A. Miller          
 
      Name:   Scott A. Miller 
 
           
 
      Title:   Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION
 
           
 
  By:       /s/ Adriana D. Collins          
 
      Name:   Adriana D. Collins 
 
           
 
      Title:   First Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
           
 
  By:       /s/ Kap Yarbrough          
 
      Name:   Kap Yarbrough 
 
           
 
      Title:   Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  US BANK NATIONAL ASSOCIATION
 
           
 
  By:       /s/ Michael P. Dickman          
 
      Name:   Michael P. Dickman 
 
           
 
      Title:   Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS COMMERCIAL BANK
 
           
 
  By:       /s/ George Janes          
 
      Name:   George Janes 
 
           
 
      Title:   Chief Credit Officer 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY
 
           
 
  By:       /s/ R. Andrew Beam          
 
      Name:   R. Andrew Beam 
 
           
 
      Title:   Senior Vice President 
 
           

CREDIT AGREEMENT — CORRECTIONS CORPORATION OF AMERICA
Signature Page

 